Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
January 9, 2017, and effective in accordance with Section 4 below, by and among
RESMED INC., a Delaware corporation (the “Borrower”), each of the Existing
Lenders referred to below, the financial institution identified on the signature
pages hereto as New Lender (the “New Lender”), MUFG UNION BANK, N.A. as
successor in interest to UNION BANK, N.A. (“MUB”), as Administrative Agent (in
such capacity, “Administrative Agent” or “Agent”), Joint Lead Arranger, Swing
Line Lender and L/C Issuer, and HSBC BANK USA, NATIONAL ASSOCIATION, as
Syndication Agent and Joint Lead Arranger (in such capacities, “HSBC”).

STATEMENT OF PURPOSE:

WHEREAS, the Borrower, certain financial institutions party thereto (the
“Existing Lenders” and, together with the New Lender, the “Lenders”), the
Administrative Agent, MUB, as Joint Lead Arranger, Swing Line Lender and L/C
Issuer, and HSBC have entered into that certain Credit Agreement dated as of
October 31, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, including by that certain First Amendment
to Credit Agreement dated as of April 4, 2016, the “Credit Agreement”);

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
including an increase of Three Hundred Million Dollars ($300,000,000) in the
principal amount of the revolving credit facility provided in accordance with
the terms of the Credit Agreement (the “Revolving Line Increase”);

WHEREAS, subject to the terms of this Amendment, each Lender has severally
committed to contribute to the Revolving Line Increase;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Capitalized Terms. All capitalized undefined terms used in this
Amendment (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Amendment).

Section 2. Amendments to Credit Agreement. Effective as of the Second Amendment
Effective Date (as defined below) and subject to the terms and conditions set
forth herein and in reliance upon representations and warranties set forth
herein, the parties hereto agree that the Credit Agreement is amended as set
forth below and in the Credit Agreement attached hereto as Annex A.

(a) Section 1.01 (Defined Terms). The following defined term and its respective
definition set forth in Section 1.01 of the Credit Agreement hereby is added to
the Credit Agreement to read in its entirety as follows:

“Second Amendment Effective Date” means January 9, 2017.

(b) Section 2.09 (Fees). Section 2.09(c) of the Credit Agreement hereby is
amended and restated in their entirety and replaced with the following:

“ (c) Lenders’ Upfront Fee. On the Closing Date, First Amendment Effective Date,
and the Second Amendment Effective Date, as applicable, Borrower shall pay to
Agent, for the account of each Lender in accordance with their respective
Commitment amounts, an upfront fee as specified in the Agent

 

1



--------------------------------------------------------------------------------

Fee Letter. Such upfront fees are for the credit facilities committed by Lenders
under this Agreement and are fully earned on the date paid. The upfront fee paid
to each Lender is solely for its own account and is nonrefundable for any reason
whatsoever.”

(c) Amendments to Credit Agreement Schedules. Schedule 2.01 to the Credit
Agreement is hereby amended and restated in its entirety in the form of Annex B
attached hereto and an additional page hereby is added to Schedule 10.02 to the
Credit Agreement in the form of Annex C attached hereto.

Section 3. New Lender Joinder. By its execution of this Amendment, the New
Lender hereby acknowledges, agrees and confirms that, on and after the Second
Amendment Effective Date:

(a) it will be deemed to be a party to the Credit Agreement as a “Lender”, for
all purposes of the Credit Agreement and the other Loan Documents, and shall
have all of the obligations of, and shall be entitled to the benefits of, a
Lender under the Credit Agreement as if it had executed the Credit Agreement;

(b) it will be bound by all of the terms, provisions and conditions contained in
the Credit Agreement and the other Loan Documents;

(c) it has received a copy of the Credit Agreement, copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof and such other
documents and information as it deems appropriate, and has, independently and
without reliance upon the Administrative Agent, any other Lender or any of their
respective Affiliates, made its own credit analysis and decision to enter into
this Amendment and to become a Lender under the Credit Agreement;

(d) it will, independently and without reliance upon the Administrative Agent,
any other Lender or any of their respective Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon the Credit Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder;

(e) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender; and

(f) it will provide any additional documentation to evidence its status as a
Lender as of the Second Amendment Effective Date or as required to be delivered
by it pursuant to the terms of the Credit Agreement.

Section 4. Conditions to Effectiveness. This Amendment shall be deemed to be
effective upon the satisfaction or waiver of each of the following conditions to
the reasonable satisfaction of the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Person, each in form and substance
reasonably satisfactory to the Administrative Agent:

(i) this Amendment, duly executed by each of the Borrower, the Administrative
Agent, the New Lender and each of the Existing Lenders;

 

2



--------------------------------------------------------------------------------

(ii) Notes in an aggregate amount of up to One Billion Three Hundred Million
Dollars ($1,300,000,000), executed by the Borrower in favor of each Lender
requesting a Note (in the amount of such Lender’s Applicable Percentage, as set
forth on Schedule 2.01 attached hereto) and dated as of the Second Amendment
Effective Date which Notes shall amend and restate in their entirety, to the
extent applicable, those certain Notes issued by Borrower in favor of the
Lenders and dated as of the First Amendment Effective Date;

(iii) an Affirmation of Guaranty duly executed by each Guarantor;

(iv) a New Lender Addendum in substantially the form attached as Exhibit F to
the Credit Agreement duly executed by HSBC Australia;

(v) a favorable opinion of counsel to the Loan Parties reasonably acceptable to
Agent addressed to Agent and each Lender, as to the matters set forth concerning
the Loan Parties and the Loan Documents (including, but not limited to this
Amendment) in form and substance reasonably satisfactory to Agent; and

(vi) a certificate of a Responsible Officer of the Borrower certifying that
(A) the articles or certificate of incorporation or formation (or equivalent),
as applicable, of the Borrower have not been amended since the date of the last
delivered certificate, or if they have been amended, attached thereto are true,
correct and complete copies of the same, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of the Borrower have not been amended since the date of
the last delivered certificate, or if they have been amended, attached thereto
are true, correct and complete copies of the same, (C) attached thereto is a
true, correct and complete copy of resolutions duly adopted by the board of
directors (or other governing body) of the Borrower authorizing and approving
the transactions contemplated hereunder and the execution, delivery and
performance of this Amendment and the Credit Agreement as amended by this
Amendment and (D) attached thereto is a true, correct and complete copy of a
certificate of good standing from the applicable secretary of state of the state
of incorporation, organization or formation (or equivalent), as applicable, of
the Borrower.

(b) Payment of (i) all fees and expenses of the Administrative Agent and the
Lenders and in the case of expenses, to the extent invoiced at least two
(2) Business Days prior to the Second Amendment Effective Date (except as
otherwise reasonably agreed to by the Borrower), required to be paid on the
Second Amendment Effective Date and (ii) all fees to the Lenders required to be
paid on the Second Amendment Effective Date.

(c) The representations and warranties in Section 6 of this Amendment shall be
true and correct as of the Second Amendment Effective Date.

For purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Second Amendment Effective Date
specifying its objection thereto.

Section 5. Representations and Warranties. By its execution hereof, the Borrower
hereby represents and warrants to the Administrative Agent and the Lenders that,
as of the date hereof after giving effect to this Amendment:

 

3



--------------------------------------------------------------------------------

(a) each of the representations and warranties made by such party in or pursuant
to the Loan Documents is true and correct in all material respects (except to
the extent that such representation and warranty is subject to a materiality or
Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects), in each case, on and as of the date hereof as if made on and as
of the date hereof, except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date;

(b) no Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect hereto;

(c) the execution, delivery and performance of this Amendment has been duly
authorized by such party’s board of directors or other governing body, as
applicable, and constitutes a legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforcement may be limited by Debtor Relief Law or equitable principles relating
to the granting of specific performance and other equitable remedies as a matter
of judicial discretion; and

(d) the execution, delivery and performance of this Amendment do not
(i) contravene the terms of the Borrower’s Organizational Documents or
(ii) conflict with, result in any breach or contravention of, or result in the
creation of a Lien (other than Liens permitted pursuant to Section 7.01 of the
Credit Agreement) under, or require any payment to be made under, any
Contractual Obligation to which the Borrower is a party or affecting the
Borrower or the properties of it or any of its Subsidiaries.

Section 6. Effect of this Amendment. On and after the Second Amendment Effective
Date, references in the Credit Agreement to “this Agreement” (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as modified hereby. Except as expressly provided herein, the
Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect. Except as expressly set forth herein, this Amendment
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand.

Section 7. Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 10.04 of the Credit Agreement to pay and reimburse the
Administrative Agent and its Affiliates in accordance with the terms thereof.

Section 8. Acknowledgments and Reaffirmations. Each party hereto (a) consents to
this Amendment and agrees that the transactions contemplated by this Amendment
shall not limit or diminish the obligations of such Person under, or release
such Person from any obligations under, any of the Loan Documents to which it is
a party, (b) confirms and reaffirms its obligations under each of the Loan

 

4



--------------------------------------------------------------------------------

Documents to which it is a party and (c) agrees that each of the Loan Documents
to which it is a party remains in full force and effect and is hereby ratified
and confirmed.

Section 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts and by
facsimile signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.

Section 11. Electronic Transmission. Delivery of this Amendment by facsimile,
telecopy or pdf shall be effective as delivery of a manually executed
counterpart hereof; provided that, upon the request of any party hereto, such
facsimile transmission or electronic mail transmission shall be promptly
followed by the original thereof.

 

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWER: RESMED INC. By:   /s/ David Pendarvis Name:   David Pendarvis Title:  
Chief Administrative Officer, Global General   Counsel and Secretary

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: MUFG UNION BANK, N.A., as Administrative
Agent, Joint Lead Arranger, Swing Line Lender, L/C Issuer and Lender By:   /s/
Mark Adelman Name:   Mark Adelman Title:   Director

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Syndication Agent, Joint Lead Arranger
and Lender By:   /s/ Eleanor M. Chan Name:   Eleanor M. Chan Title:   Senior
V.P.

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By:   /s/ Christopher M. Johnson Name:  
Christopher M. Johnson Title:   Vice President

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION, as Lender By:   /s/ Stuart Brown Name:   Stuart
Brown Title:   Executive Director

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as Lender By:   /s/ Passchier Veefkind Name:   Passchier
Veefkind Title:   Senior Vice President By:   /s/ Colleen Durkin Name:   Colleen
Durkin Title:   Senior Vice President

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:   /s/ James Ligman Name:   James Ligman Title:   SVP

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

NEW LENDER:

HSBC BANK AUSTRALIA LIMITED,

as New Lender

By:   /s/ Saurabh Bhatnagar Name:   Saurabh Bhatnagar Title:  

State Manager New South Wales

HSBC Corporate

HSBC Bank Australia Limited

ABN 48 006 434 162

ResMed Inc.

Second Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ANNEX A

Credit Agreement (revised)



--------------------------------------------------------------------------------

 

COMPOSITE CREDIT AGREEMENT (through 2nd Amendment)

Dated as of October 31, 2013

Among

RESMED INC.,

as Borrower,

MUFG UNION BANK, N.A.,

as Administrative Agent, Joint Lead Arranger, Swing Line Lender

and L/C Issuer,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Syndication Agent and Joint Lead Arranger

and

The Other Lenders Party Hereto

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Interpretive Provisions

     23   

1.03

 

Accounting Terms

     23   

1.04

 

Rounding

     24   

1.05

 

Times of Day

     24   

1.06

 

Letter of Credit Amounts

     24   

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     24   

2.01

 

Committed Loans

     24   

2.02

 

Borrowings, Conversions and Continuations of Committed Loans

     25   

2.03

 

Letters of Credit

     26   

2.04

 

Swing Line Loans

     35   

2.05

 

Prepayments

     39   

2.06

 

Termination or Reduction of Commitments; Increase of Commitment

     40   

2.07

 

Repayment of Loans

     41   

2.08

 

Interest

     42   

2.09

 

Fees

     42   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     43   

2.11

 

Evidence of Debt

     44   

2.12

 

Payments Generally; Agent’s Clawback

     44   

2.13

 

Sharing of Payments

     46   

2.14

 

Replacement of Lenders

     47   

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     48   

3.01

 

Taxes

     48   

3.02

 

Illegality

     52   

3.03

 

Inability to Determine Rates

     52   

3.04

 

Increased Costs

     52   

3.05

 

Compensation for Losses

     54   

3.06

 

Mitigation Obligations

     54   

3.07

 

Survival

     55   

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     55   

4.01

 

Conditions of Initial Credit Extension

     55   

4.02

 

Conditions to all Credit Extensions

     57   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

     57   

5.01

 

Existence, Qualification and Power

     57   

5.02

 

Authorization; No Contravention

     58   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.03

  Governmental Authorization; Other Consents      58   

5.04

  Binding Effect      58   

5.05

  Financial Statements; No Material Adverse Effect      58   

5.06

  Litigation      59   

5.07

  No Default      59   

5.08

  Ownership of Property; Liens      59   

5.09

  Environmental Compliance      59   

5.10

  Insurance      60   

5.11

  Taxes      60   

5.12

  ERISA Compliance      60   

5.13

  Subsidiaries      61   

5.14

  Margin Regulations; Investment Company Act      61   

5.15

  Disclosure      61   

5.16

  Compliance with Laws      61   

5.17

  Taxpayer Identification Number      62   

5.18

  Intellectual Property; Licenses, Etc      62   

5.19

  Intentionally Omitted      62   

5.20

  Solvency      62   

5.21

  OFAC      62   

5.22

  Anti-Corruption      62   

ARTICLE VI

  AFFIRMATIVE COVENANTS      63   

6.01

  Financial Statements      63   

6.02

  Certificates; Other Information      64   

6.03

  Notices      65   

6.04

  Payment of Obligations      66   

6.05

  Preservation of Existence, Etc      66   

6.06

  Maintenance of Properties      66   

6.07

  Maintenance of Insurance      66   

6.08

  Compliance with Laws      66   

6.09

  Books and Records      66   

6.10

  Inspection Rights      67   

6.11

  Use of Proceeds      67   

6.12

  Financial Covenants      67   

6.13

  Additional Guarantors      67   

6.14

  Most Favored Lender      68   

ARTICLE VII

  NEGATIVE COVENANTS      68   

7.01

  Liens      68   

7.02

  Investments      70   

7.03

  Indebtedness      71   

7.04

  Fundamental Changes      72   

7.05

  Dispositions      73   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.06

 

Restricted Payments

     73   

7.07

 

Change in Nature of Business

     74   

7.08

 

Transactions with Affiliates

     74   

7.09

 

No Further Negative Pledge

     74   

7.10

 

Use of Proceeds

     75   

7.11

 

Sanctions

     75   

7.12

 

Anti-Bribery

     75   

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

     75   

8.01

 

Events of Default

     75   

8.02

 

Remedies Upon Event of Default

     78   

8.03

 

Application of Funds

     78   

ARTICLE IX

 

ADMINISTRATIVE AGENT

     79   

9.01

 

Appointment and Authorization of Administrative Agent

     79   

9.02

 

Rights as a Lender

     79   

9.03

 

Exculpatory Provisions

     80   

9.04

 

Reliance by Administrative Agent

     80   

9.05

 

Delegation of Duties

     81   

9.06

 

Resignation of Agent

     81   

9.07

 

Non-Reliance on Agent and Other Lenders

     82   

9.08

 

No Other Duties, Etc

     82   

9.09

 

Administrative Agent May File Proofs of Claim

     82   

9.10

 

Guaranty Matters

     83   

ARTICLE X

 

MISCELLANEOUS

     83   

10.01

 

Amendments, Etc

     83   

10.02

 

Notices; Effectiveness; Electronic Communications

     84   

10.03

 

No Waiver; Cumulative Remedies: Enforcement

     86   

10.04

 

Expenses; Indemnity; Damage Waiver

     87   

10.05

 

Payments Set Aside

     89   

10.06

 

Successors and Assigns

     90   

10.07

 

Treatment of Certain Information; Confidentiality

     94   

10.08

 

Right of Setoff

     95   

10.09

 

Interest Rate Limitation

     96   

10.10

 

Counterparts; Integration; Effectiveness

     96   

10.11

 

Survival of Representations and Warranties

     96   

10.12

 

Severability

     96   

10.13

 

Governing Law; Jurisdiction; Etc

     96   

10.14

 

Disputes; Waiver of Jury Trial

     97   

10.15

 

No Advisory or Fiduciary Responsibility

     98   

10.16

 

Electronic Execution of Assignments and Certain Other Documents

     99   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.17

 

USA PATRIOT Act Notice

     99   

10.18

 

Time of the Essence

     99   

10.19

 

Defaulting Lenders

     99   

10.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     102   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

 

Existing Letters of Credit

2.01

 

Commitments and Applicable Percentages

5.06

 

Litigation

5.09

 

Environmental Matters

5.13

 

Subsidiaries and Other Equity Investments

6.04

 

Tax Liabilities

7.01

 

Existing Liens

7.02

 

Existing Investments

7.03

 

Existing Indebtedness

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS  

Form of

A

 

Form of Committed Loan Notice

B

 

Form of Swing Line Loan Notice

C

 

Form of Note

D

 

Form of Compliance Certificate

E

 

Form of Assignment And Assumption

F

 

Form of New Lender Addendum



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”) is entered into as of October 31, 2013,
among RESMED INC., a Delaware corporation (“Borrower”), each lender from time to
time party hereto (collectively, “Lenders” and individually, a “Lender”), MUFG
UNION BANK, N.A., as Administrative Agent, Joint Lead Arranger, Swing Line
Lender and L/C Issuer, and HSBC BANK USA, NATIONAL ASSOCIATION, as Syndication
Agent and Joint Lead Arranger.

Borrower has requested that Lenders provide a revolving credit facility, and
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through a purchase of assets, a merger or otherwise, (b) acquires
control of securities of a Person engaged in an ongoing business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the business affairs of such Person are managed by a
board of directors or other governing body or (c) acquires control of more than
50% of the interests having, directly or indirectly, power to direct or cause
the direction of management or policies of any partnership, joint venture,
limited liability company, business trust or other Person engaged in an ongoing
business that is not managed by a board of directors or other governing body.

“Administrative Agent” or “Agent” means MUFG Union Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as
Agent may from time to time notify Borrower and Lenders.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that so long as
Borrower is publicly traded, the foregoing shall not include the shareholders of
Borrower.

“Agent Fee Letter” has the meaning specified in Section 2.09(b).

“Aggregate Commitments” means the Commitments of all Lenders.



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio (the “Financial Covenant”) as set
forth in the most recent Compliance Certificate received by Agent pursuant to
Section 6.02(a):

Applicable Rate

 

              

Eurodollar

Rate +

    

Pricing

Level

  

Funded Debt to EBITDA

Ratio:

  

Commitment

Fee

  

Letters of

Credit

  

Base Rate +

I

   £1.25:1.00    .150%    1.00%    .00%

II

  

>1.25:1:00 but

£ 1.75:1.00

   .175%    1.25%    .25%

III

  

>1.75:1.00 but

£ 2.50:1.00

   .200%    1.50%    .50%

IV

   >2.50:1.00    .250%    2.00%    1.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective as of the first (1st) Business Day of
the month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Level IV shall apply as of the fifth
(5th) Business Day of the month following the date such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the First Amendment Effective Date through the date on which Borrower
delivers its Compliance Certificate for the quarter ending June 30, 2016 to
Agent, shall be determined based upon Pricing Level III.

Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by Agent, in substantially the form of
Exhibit E or any other form approved by Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its consolidated Subsidiaries for the fiscal year ended June 30,
2013, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Borrower and its
consolidated Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06(a), and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by MUFG Union Bank,
N.A. as its “prime rate”; provided, however, at any time during which one or
both of the Federal Funds Rate and/or the “prime rate” is a number that is less
than zero (0), such rate(s) shall instead, for purposes hereof, be deemed to be
zero (0). The “prime rate” is a rate set by MUFG Union Bank, N.A. based upon
various factors including MUFG Union Bank, N.A.’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by MUFG Union Bank, N.A. shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

3



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower’s Capital Stock” means capital stock issued by Borrower.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Brightree Acquisition” means the transactions effectuated by the Brightree
Acquisition Documents and applicable Laws.

“Brightree Acquisition Closing Date” means the date on which the Brightree
Acquisition is consummated in accordance with and on the terms set forth in the
Brightree Acquisition Documents.

“Brightree Acquisition Documents” means the Brightree Merger Agreement and any
other documents, instruments and/or agreements executed in connection therewith,
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms thereof and in form and substance reasonably
acceptable to the Administrative Agent.

“Brightree Acquisition Indebtedness” means up to Three Hundred Million Dollars
($300,000,000) of unsecured term loan Indebtedness incurred by Borrower to
finance a portion of the purchase price, fees, expenses and other transaction
costs incurred in connection with the Brightree Acquisition, on terms and from
lenders acceptable to the Administrative Agent in its sole and absolute
discretion.

“Brightree Merger Agreement” means that certain Agreement and Plan of Merger
entered into by and among Borrower, RESMED CORP., EAGLE ACQUISITION SUB LLC,
BRIGHTREE LLC and SHAREHOLDER REPRESENTATIVE SERVICES LLC dated as of
February 19, 2016, together with all schedules and exhibits thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease.

“Cash Collateral” and “Cash Collateralize” has the meaning specified in
Section 2.03(g).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption by any Governmental Authority or taking
effect of any law, rule,

 

4



--------------------------------------------------------------------------------

regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means any transaction or series of related transactions in
which any Unrelated Person or two or more Unrelated Persons acting in concert,
becomes the “beneficial owner” (as defined in Rules 13d 3 and 13d 5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the outstanding equity securities of such Person
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right). “Unrelated Person” means any Person other than (a) Borrower or
any wholly-owned Subsidiary, or (b) an employee stock ownership plan or other
employee benefit plan covering the employees of any of the Loan Parties and
their Subsidiaries.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including but not limited to, and subject to the terms and conditions
of, Section 2.06(b).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar

 

5



--------------------------------------------------------------------------------

Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations and Swingline Loans at such time.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other applicable liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any applicable notice, the passage of time, specified
in Section 8.01, or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than
L/C Fees an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to L/C Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 10.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one (1) Business Day
of the date such Loans were required to be funded hereunder, or (ii) pay to
Agent, any L/C Issuer, any Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within one (1) Business Day of the date
when due, (b) has notified Borrower, Agent or any L/C Issuer or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three (3) Business Days after written request by Agent or Borrower, to confirm
in writing to Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a

 

6



--------------------------------------------------------------------------------

Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
10.19(b)) upon delivery of written notice of such determination to Borrower,
each L/C Issuer, each Swingline Lender and each Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, in each case other than (a) inventory, accounts receivable
or other assets sold or otherwise disposed of in the ordinary course of business
of such Person, (b) equipment sold or otherwise disposed of where substantially
similar equipment thereof has theretofore been acquired, or thereafter within
180 days is acquired, by such Person and (c) obsolete or other assets which such
Person determines in good faith are no longer useful in the business of such
Person.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

7



--------------------------------------------------------------------------------

“EBIT” means, with respect to any fiscal period, and any Person, the EBITDA of
such Person, for such fiscal period, less depreciation and amortization.

“EBITDA” means, with respect to any fiscal period, and any Person, the sum of
(a) Net Income for that period, plus (b) any non-operating non-recurring loss
(not to exceed Twenty Million Dollars ($20,000,000)) reflected in such Net
Income, minus (c) any non-operating non-recurring gain (not to exceed Twenty
Million Dollars ($20,000,000)) reflected in such Net Income, plus (d) Interest
Expense of such Person for that period, plus (e) payment or provision for income
taxes, plus (f) depreciation, amortization and all other expenses actually taken
in connection with equity-based compensation or awards pursuant to ASC 718 for
that period, in each case as determined in accordance with GAAP, consistently
applied. For the avoidance of doubt, for purposes of calculating EBITDA with
respect to any period in which a Permitted Acquisition occurred, such Permitted
Acquisition shall be deemed to have occurred on the first day of such period.
Accordingly, as to any such period Net Income, Interest Expense, expense for
taxes paid or accrued and each other component contained in the definition of
“EBITDA” shall be deemed to include the actual results of the Permitted
Acquisition on a pro forma consolidated basis with Borrower as if such Permitted
Acquisition had occurred on the first day of such period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

 

8



--------------------------------------------------------------------------------

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any member of a controlled group of corporations or any
trade or business (whether or not incorporated) under common control with
Borrower within the meaning of Section 414(b) or (c) of the Code (and any member
of a group with Borrower under Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA), or a cessation of operations by
Borrower or any ERISA Affiliate that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification received by
Borrower or any ERISA Affiliate that a Multiemployer Plan is in reorganization
under Section 4241 of ERISA; (d) the filing of a notice of intent to terminate,
a Pension Plan or Multiemployer Plan, or the treatment of an amendment of a
Pension Plan or Multiemployer Plan as a termination, under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Agent pursuant to the following
formula:

 

Eurodollar Rate

    =     

Eurodollar Base Rate

     

1.00 - Eurodollar Reserve Percentage

 

Where,

“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided, however, at
any time

 

9



--------------------------------------------------------------------------------

during which such rate is a number that is less than zero (0), such rate(s)
shall instead, for purposes hereof, be deemed to be zero (0). If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by MUFG Union Bank, N.A. and with a term
equivalent to such Interest Period would be offered to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
provided, however, at any time during which such rate is a number that is less
than zero (0), such rate(s) shall instead, for purposes hereof, be deemed to be
zero (0).

and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of Borrower
hereunder, (a)(i) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (ii) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which Borrower is located,
(iii) any backup withholding Tax that is required by the Code to be withheld
from amounts payable to a Lender that has failed to comply with Section 3.01(e)
or (iv) that are Other Connection Taxes, (b) in the case of a Foreign Lender,
any United States withholding Tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with Section 3.01(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding Tax pursuant
to Section 3.01(a)(ii) and (c) any Tax imposed under FATCA.

 

10



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the Letters of Credit, if any, listed on
Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any similar law or regulation
adopted pursuant to an intergovernmental agreement between a non-U.S.
jurisdiction and the United States with respect to the foregoing and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” has the meaning specified in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to MUFG Union Bank,
N.A. on such day on such transactions as determined by Agent.

“First Amendment Effective Date” means April 4, 2016.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by such Swingline Lender other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders.

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
(other than Indebtedness described in clause (g) of the definition thereof).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

11



--------------------------------------------------------------------------------

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied. The term
“consistently applied,” as used in connection herewith, means that the
accounting principles applied are consistent in all material respects with those
applied at prior dates or for prior periods

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court of competent
jurisdiction, central bank or other public entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collections in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made (unless such Guarantee is limited by its terms to a
lesser amount, in which case to the extent of such amount) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The amount of any other
Guarantee shall be deemed to be zero unless and until the amount thereof has
been (or in accordance with FASB Statement No. 5, should be) quantified and
reflected or disclosed in the consolidated financial statements of Borrower. The
term “Guarantee” as a verb has a corresponding meaning.

“Guarantor” means, collectively, ResMed Corp., a Minnesota corporation; and
ResMed Motor Technologies Inc., a Delaware corporation; each, a wholly-owned
Subsidiary of Borrower; and any other Person which becomes a Guarantor in
accordance with Section 6.13 hereof.

“Guaranty” means the Unconditional Guaranty made by the Guarantor in favor of
Agent for the benefit of the Lenders, in form and substance satisfactory to
Agent.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial) issued for the account of such
Person, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade and other accounts payable in the
ordinary course of business and (ii) contingent payments in connection with any
Permitted Acquisition except to the extent such payments would be required to be
included as a liability on a balance sheet prepared in accordance with GAAP);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being financed by such Person (including indebtedness arising
under conditional sales or other Title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, that if such indebtedness is non-recourse to such Person,
the amount of such indebtedness shall be deemed to be the fair market value of
the assets securing such Indebtedness as reflected in the books and records of
such Person;

(f)    capital leases and Synthetic Lease Obligations;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided that, Indebtedness under this clause (g) shall be
excluded from the calculation of “Funded Debt;” and

(h)    without duplication, all Guarantees of such Person in respect of any of
the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such

 

13



--------------------------------------------------------------------------------

Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Coverage Ratio” means the ratio of EBIT to Interest Expense.

“Interest Expense” means, with respect to any Person and as of the last day of
any fiscal period, the sum of (a) all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable (without duplication) for that fiscal period by that Person to a
lender in connection with borrowed money (including any obligations for fees,
charges and related expenses payable to the issuer of any letter of credit) or
the deferred purchase price of assets that are considered “Interest Expense”
under GAAP plus (b) the portion of rent paid or payable (without duplication)
for that fiscal period by that Person under Capital Lease Obligations that
should be treated as interest in accordance with Financial Accounting Standards
Board Statement No. 13.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the first
Business Day of each of April, July, October and January and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by Borrower in its Committed Loan Notice
(or as provided in Section 2.02(a)); provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

14



--------------------------------------------------------------------------------

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the
L/C Application, and any other document, agreement and instrument entered into
by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C Issuer
and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
L/C Issuer.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is thirty (30) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“L/C Fee” has the meaning specified in Section 2.03(i).

 

15



--------------------------------------------------------------------------------

“L/C Issuer” means MUFG Union Bank, N.A. in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means an amount equal to Twenty-Five Million
Dollars ($25,000,000). The L/C Sublimit is part of, and not in addition to, the
Aggregate Commitments.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
as set forth on the such Lender’s signature page hereto, or such other office or
offices as a Lender may from time to time notify Borrower and Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Agent Fee Letter, and the Guaranty.

“Loan Parties” means, collectively, Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole, which has or could reasonably be expected to
result in a violation of Section 6.12(a) or 6.12(b) of this Agreement; (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity,

 

16



--------------------------------------------------------------------------------

binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Maturity Date” means October 31, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the preceding Business Day.

“MUFG Union Bank, N.A.” means MUFG Union Bank, N.A. and its successors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Income” means, with respect to any fiscal period, the consolidated net
income of the Loan Parties and their Subsidiaries for that period, determined in
accordance with GAAP, consistently applied.

“New Lender” has the meaning specified in Section 2.06(b)(ii).

“New Lender Addendum” means a new lender addendum entered into by and between
Borrower, Agent and New Lender, in substantially the form of Exhibit F or any
other form approved by Agent.

“Non-Consenting Lender” has the meaning specified in Section 2.14.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Swap Contract and/or other
provision of treasury management services, owed to Agent or the Lenders or any
one or more of them, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

 

17



--------------------------------------------------------------------------------

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Taxes” means all present or future stamp, intangible, court or
documentary, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 2.11).

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisition” means (i) any Acquisition by any Person (as applicable,
the “acquiror”) of all or substantially all of the assets and/or capital stock
of another Person or of a business unit engaged in the same or a similar or
related line of business as that of the acquiror

 

18



--------------------------------------------------------------------------------

(the “target”), provided that, to the extent applicable, such Acquisition shall
have been approved by a requisite majority of the shareholders, and a
disinterested majority of the board of directors (or an equivalent governing
body) of, the target; provided further that no Default or Event of Default shall
exist at the time of such Acquisition or occur after giving effect to such
Acquisition and (ii) the Brightree Acquisition.

“Permitted Additional Indebtedness” means unsecured Indebtedness provided (i) no
Default or Event of Default exists upon the issuance or incurrence thereof or
would result after giving effect thereto, (ii) the maturity date thereof, as
applicable, shall not be less than ninety-one (91) days after the Maturity Date,
(iii) the same shall not be guaranteed by Borrower or any of its Subsidiaries,
other than the Guarantors and (iv) immediately after the issuance or incurrence
thereof, Borrower’s Funded Debt to EBITDA Ratio, determined in accordance with
Section 6.12(a), shall not exceed 3.25:1.00.

“Permitted Stock Repurchases” means the repurchase by Borrower of Borrower’s
Capital Stock for value, provided that (a) such repurchase is, or is part of a
repurchase program, approved by Borrower’s Board of Directors and (b) such
approval has been disclosed in writing to Agent prior to the execution thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan established by Borrower
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees and
advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, an L/C Application, and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50.01% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50.01% of the Total

 

19



--------------------------------------------------------------------------------

Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided, further that, when the Aggregate Commitments and/or
Total Outstandings, as applicable, as of any date of determination are held by
(i) four (4) Lenders, Required Lenders shall mean not less than three
(3) Lenders; (ii) three (3) Lenders, Required Lenders shall mean not less than
two (2) Lenders; and (iii) two (2) Lenders, Required Lenders shall mean both
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and each other
officer of a Loan Party certified as being authorized to sign the Loan Documents
in a secretary’s certificate or officer’s certificate delivered to Agent, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Agent. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, the Australian Department of Foreign Affairs and Trade or other
relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment Effective Date” means January 9, 2017.

“Significant Subsidiary” means a Subsidiary that either (a) had net income for
the fiscal year then most recently ended in excess of five percent (5.00%) of
EBITDA for such fiscal year or (b) had assets in excess of five percent (5.00%)
of the total assets of Borrower and its Subsidiaries on a consolidated basis as
at the end of the fiscal year then most recently ended.

“Solvent” means, as of any date of determination, and as to any Person, that on
such date: (a) the fair valuation of the assets of such Person is greater than
the fair valuation of such Person’s probable liability in respect of existing
debts; (b) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature; (c) such
Person is not engaged in a business or transaction, and is not about to engage
in

 

20



--------------------------------------------------------------------------------

a business or transaction, which would leave such Person with assets remaining
which would constitute unreasonably small capital after giving effect to the
nature of the particular business or transaction; and (d) such Person is
generally paying its debts as they become due. For the purpose of the foregoing
(1) the “fair valuation” of any assets means the amount realizable within a
reasonable time, either through collection or sale, of such assets at their
regular market value, which is the amount obtainable by a capable and diligent
businessman from an interested buyer willing to purchase such assets within a
reasonable time under ordinary circumstances; and (2) the term “debts” includes
any legal liability whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent.

“Subject Lender” has the meaning specified in Section 2.14.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

21



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means MUFG Union Bank, N.A. in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) Twenty-Five
Million Dollars ($25,000,000) and (b) the Aggregate Commitments. The Swing Line
Sublimit is part of (although uncommitted), and not in addition to, the
Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Credit Agreement” means that certain Credit Agreement dated as of
April 4, 2016, as the same may be amended, supplemented, modified and/or
restated from time to time, by and among Borrower, each lender from time to time
party thereto and Agent as Administrative Agent for the Lenders.

“Threshold Amount” means Fifty Million Dollars ($50,000,000).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UK Bribery Act” has the meaning specified in Section 5.22.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined as of the date of the most recent actuarial
valuation of such Pension Plan in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

 

22



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this

 

23



--------------------------------------------------------------------------------

Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or the Required Lenders shall so request, Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP in effect prior to such change therein and (ii) Borrower
shall provide to Agent and Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 - Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified herein the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from

 

24



--------------------------------------------------------------------------------

time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Committed Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Committed Loans.

(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon Borrower’s irrevocable notice to Agent, which may be given by telephone.
Each such notice must be received by Agent not later than 11:00 a.m. (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans. Each telephonic notice by Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to Agent
of a written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of Five
Million Dollars ($5,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of Two Million Dollars ($2,000,000) or a whole multiple
of Five Hundred Thousand Dollars ($500,000) in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether Borrower
is requesting a Committed Borrowing, a conversion of Committed Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Eurodollar Rate Loans with a one (1) month Interest Period. Any such
automatic conversion to Eurodollar Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

 

25



--------------------------------------------------------------------------------

(b)    Following receipt of a Committed Loan Notice, Agent shall promptly notify
each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each Lender of the details of any
automatic conversion to Eurodollar Rate Loans described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to Agent in immediately available funds
at Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), Agent shall make all funds so received
available to Borrower in like funds as received by Agent either by (i) crediting
the account of Borrower on the books of MUFG Union Bank, N.A. with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Agent by Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing first, shall be applied, to the payment in
full of any such L/C Borrowings, and second, shall be made available to Borrower
as provided above.

(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Committed Loans and Borrower agrees to pay all amounts due under
Section 3.05 in accordance with the terms thereof due to any such conversion.

(d)    Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurodollar Rate Loans upon determination
of such interest rate.

(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to Committed Loans.

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the L/C Expiration Date, to issue Letters of Credit for
the account of Borrower, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings

 

26



--------------------------------------------------------------------------------

under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of Borrower and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, or (z) the Outstanding Amount of the L/C Obligations shall not
exceed the L/C Sublimit. Each request by Borrower for the issuance or amendment
of a Letter of Credit shall be deemed to be a representation by Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)    The L/C Issuer shall not issue any Letter of Credit, if:

(A)    subject to Section 2.03(b)(iv), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance,
unless the Required Lenders have approved such expiry date; or

(B)    the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the Lenders have approved such expiry date.

(iii)    The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or

 

27



--------------------------------------------------------------------------------

expense which was not applicable on the Closing Date and which the L/C Issuer in
good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by Agent and the L/C Issuer, such Letter of
Credit is in an initial stated amount less than Five Hundred Thousand
Dollars ($500,000);

(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into arrangements satisfactory to the L/C Issuer with
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender; or

(F)    unless specifically provided for in this Agreement, such Letter of Credit
contains any provisions for automatic reinstatement of the stated amount after
any drawing thereunder.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to Agent
in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article IX included
the L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to Agent)
in the form of an L/C Application, appropriately completed and signed by

 

28



--------------------------------------------------------------------------------

a Responsible Officer of Borrower. Such L/C Application must be received by the
L/C Issuer and Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such L/C Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
L/C Issuer may reasonably require. Additionally, Borrower shall furnish to the
L/C Issuer and Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Agent may reasonably require.

(ii)    Promptly after receipt of any L/C Application at the address set forth
in Section 10.02 for receiving L/C Applications and related correspondence, the
L/C Issuer will confirm with Agent (by telephone or in writing) that Agent has
received a copy of such L/C Application from Borrower and, if not, the
L/C Issuer will provide Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, Agent or any Loan Party, at least one
(1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower (or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to Borrower and Agent a
true and complete copy of such Letter of Credit or amendment.

 

29



--------------------------------------------------------------------------------

(iv)    If Borrower so requests in any applicable L/C Application, the L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto Extension Letter
of Credit”); provided that any such Auto Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non Extension
Notice Date”) in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the L/C Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the Non
Extension Notice Date (1) from Agent that the Required Lenders have elected not
to permit such extension or (2) from Agent, any Lender or Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower
and Agent thereof. Not later than 11:00 a.m. (or 4:00 p.m. if Borrower is not
notified of such payment until after 10:00 a.m. on such day) on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse the L/C Issuer through Agent in an amount equal
to the amount of such drawing. If Borrower fails to so reimburse the L/C Issuer
by such time, Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

30



--------------------------------------------------------------------------------

(ii)    Each Lender shall upon receipt of any notice pursuant to
Section 2.03(c)(i) make funds available to Agent for the account of the
L/C Issuer at Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to Borrower in such amount. Agent shall
remit the funds so received to the L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section 2.03.

(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by Borrower of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi)    If any Lender fails to make available to Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the

 

31



--------------------------------------------------------------------------------

period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Lender (through Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Agent), Agent will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by Agent.

(ii)    If any payment received by Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of Agent, plus interest thereon from the date of such demand to the date
such amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)    Obligations Absolute. The obligation of Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions

 

32



--------------------------------------------------------------------------------

contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
so long as such document appeared to comply with the terms of the Letter of
Credit; or any loss or delay in the transmission or otherwise of any document
not caused by the L/C Issuer required in order to make a drawing under such
Letter of Credit;

(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)    where the L/C Issuer has acted in good faith, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, Borrower or any Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or, so long as such
document appeared to comply with the terms of the Letter of Credit, to ascertain
or inquire as to the validity or accuracy of any such document or the authority
of the Person executing or delivering any such document. None of the L/C Issuer,
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, Agent,
any of

 

33



--------------------------------------------------------------------------------

their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by Borrower which Borrower proves were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may, so long
as such documents appeared to comply with the terms of the Letter of Credit,
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and, so long as the L/C Issuer is acting in good
faith, the L/C Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)    Cash Collateral. Upon the request of Agent, (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance reasonably satisfactory to Agent and the L/C Issuer (which
documents are hereby consented to by Lenders). Derivatives of such term have
corresponding meanings. Borrower hereby grants to Agent, for the benefit of the
L/C Issuer and Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at MUFG
Union Bank, N.A. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial Letter of Credit.

(i)    L/C Fees. Borrower shall pay to Agent for the account of each Lender in
accordance with its Applicable Percentage an L/C fee (the “L/C Fee”) for each
Letter of

 

34



--------------------------------------------------------------------------------

Credit equal to the Applicable Rate times the daily amount available to be drawn
under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. L/C Fees shall be
(A) due and payable on the first Business Day of each of April, July, October
and January, in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the L/C Expiration Date
and thereafter on demand and (B) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all L/C Fees shall accrue at the Default Rate.

(j)    Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Agent Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the first Business Day of each of
April, July, October and January, in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, Borrower shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such individual customary fees
and standard costs and charges are due and payable on demand and are
nonrefundable.

(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein,
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth

 

35



--------------------------------------------------------------------------------

in this Section 2.04, to consider in its sole and absolute discretion making
loans (each such loan, a “Swing Line Loan”) to Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all
L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment. The
Swing Line is a discretionary, uncommitted facility and Swing Line Lender may
terminate or suspend the Swing Line at any time in its sole discretion upon
notice to Borrower which notice may be given by Swing Line Lender before or
after Borrower requests a Swing Line Loan hereunder. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.

(b)    Borrowing Procedures. Unless the Swing Line has been terminated or
suspended by the Swing Line Lender as provided in subsection (a) above, each
Swing Line Borrowing shall be made upon Borrower’s irrevocable notice to Swing
Line Lender and Agent, which may be given by telephone. Each such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of Five Hundred Thousand Dollars ($500,000), and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to Swing Line Lender and Agent of
a written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Promptly after receipt by Swing Line Lender of
any telephonic Swing Line Loan Notice, Swing Line Lender will confirm with Agent
(by telephone or in writing) that Agent has also received such Swing Line Loan
Notice and, if not, Swing Line Lender will notify Agent (by telephone or in
writing) of the contents thereof. Unless (x) the Swing Line has been terminated
or suspended by the Swing Line Lender as provided in subsection (a) above, or
(y) the Swing Line Lender has received notice (by telephone or in writing) from
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, Swing Line Lender will, not later than 3:00 p.m. on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to Borrower at its office by crediting the account
of Borrower on the books of Swing Line Lender in immediately available funds.
Lenders agree that Swing Line Lender may agree to modify

 

36



--------------------------------------------------------------------------------

the borrowing procedures used in connection with the Swing Line in its
discretion and without affecting any of the obligations of Lenders hereunder
other than notifying Agent of a Swing Line Loan Notice.

(c)    Refinancing of Swing Line Loans.

(i)    Swing Line Lender at any time in its sole and absolute discretion, but in
any event, not less frequently than weekly, may request, on behalf of Borrower
(which hereby irrevocably authorizes Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Committed Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. Swing Line Lender shall furnish Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
Agent in immediately available funds for the account of Swing Line Lender at
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
Borrower in such amount. Agent shall remit the funds so received to Swing Line
Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by Swing Line Lender as set forth herein shall be
deemed to be a request by Swing Line Lender that each of the Lenders fund its
risk participation in the relevant Swing Line Loan and each Lender’s payment to
Agent for the account of Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.

(iii)    If any Lender fails to make available to Agent for the account of Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), Swing Line Lender shall be entitled to recover from such
Lender (acting through Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to Swing Line Lender at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such

 

37



--------------------------------------------------------------------------------

Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of Swing Line Lender submitted to any Lender (through Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against Swing Line Lender, Borrower or any other Person for
any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if Swing Line Lender receives any payment on
account of such Swing Line Loan, Swing Line Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
Swing Line Lender.

(ii)    If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each Lender
shall pay to Swing Line Lender its Applicable Percentage thereof on demand of
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. Agent
will make such demand upon the request of Swing Line Lender. The obligations of
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)    Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Committed Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of Swing Line Lender.

 

38



--------------------------------------------------------------------------------

(f)    Payments Directly to Swing Line Lender. Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to Swing
Line Lender.

2.05    Prepayments.

(a)    Borrower may, upon notice to Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Committed
Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of Five Million Dollars ($5,000,000) or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of One Million
Dollars ($1,000,000) or a whole multiple of Five Hundred Thousand
Dollars ($500,000) in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by Borrower, Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Committed Loans of Lenders in accordance with
their respective Applicable Percentages.

(b)    Borrower may, upon notice to Swing Line Lender (with a copy to Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by Swing Line Lender and Agent not later than 1:00 p.m. on the date of
the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of One Million Dollars ($1,000,000) or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by Borrower, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment in
full of the Loans the Total Outstandings exceed the Aggregate Commitments then
in effect.

 

39



--------------------------------------------------------------------------------

2.06    Termination or Reduction of Commitments; Increase of Commitment.

(a)    Termination or Reduction of Commitments. Borrower may at any time and
from time to time, without penalty or premium (except as provided in Article III
and with respect to breakage of Eurodollar Rate Loans), upon notice to Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
Agent not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of Five Million Dollars ($5,000,000) or any whole multiple of
One Million Dollars ($1,000,000) in excess thereof, (iii) Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the L/C Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

(b)    Increase of Commitment.

(i)    If no Default or Event of Default shall have occurred and be continuing,
Borrower may at any time from time to time prior to the Maturity Date request no
more than three (3) increases of the Commitment by notice to Agent in writing of
the amount of such proposed increase (each such notice, a “Commitment Increase
Notice”); provided, however, that, (i) the aggregate amount of all such
increases shall not exceed Three Hundred Million Dollars ($300,000,000); and
(ii) any individual request for an increase shall be in the minimum amount of
the lesser of (A) One Hundred Million Dollars ($100,000,000) and (B) Three
Hundred Million Dollars ($300,000,000) minus the aggregate amount of all such
previous increases to the Commitments hereunder. Any such Commitment Increase
Notice delivered with respect to any proposed increase in the Commitment may
offer one or more Lenders an opportunity to subscribe for its Applicable
Percentage (with respect to the existing Commitment (prior to such increase)) of
the increased Commitment. Agent shall promptly, and in any event within five
(5) Business Days after receipt of a Commitment Increase Notice, notify each
Lender of such request. Each Lender desiring to increase its Commitment shall
notify Agent in writing no later than ten (10) Business Days after receipt of
notice from Agent. Any Lender that does not notify Agent within the time period
specified above that it will increase its Commitment will be deemed to have
rejected such offer. Any agreement by a Lender to increase its Commitment shall
be irrevocable.

 

40



--------------------------------------------------------------------------------

(ii)    If any proposed increase in the Commitment is not fully subscribed by
the existing Lenders pursuant to the procedure outlined in Section 2.06(b)(i),
Borrower may, in its sole discretion, offer to any existing Lender or to one or
more additional banks or financial institutions which is an Eligible Assignee
(each, a “New Lender”) the opportunity to participate in all or a portion of
such unsubscribed portion of the increased Commitment, by notifying Agent.
Promptly and in any event within five (5) Business Days after receipt of notice
from Borrower of its desire to offer such unsubscribed commitments to certain
existing Lenders or to any New Lender identified therein, Agent shall notify
such proposed lenders of the opportunity to participate in all or a portion of
such unsubscribed portion of the increased Commitment.

(iii)    Any New Lender which accepts Borrower’s offer to participate in the
increased Commitment shall execute and deliver to Agent and Borrower a New
Lender Addendum, and upon the effectiveness of such New Lender Addendum such New
Lender shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement, and the signature pages hereof shall be deemed to be amended to
add the name of such New Lender.

On any date on which Commitments are increased, subject to the satisfaction of
the foregoing terms and conditions, (A) each of the existing Lenders shall
assign to each of the New Lenders, and each of the New Lenders shall purchase
from each of the existing Lenders, as applicable, at the principal amount
thereof (together with accrued interest), such interests in the Loans
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Loans will be held by
existing Lenders and New Lenders ratably in accordance with their Commitments
after giving effect to the addition of such new Commitments to the total
Commitments hereunder, (B) each new Commitment shall be deemed for all purposes
a “Commitment” and each Loan made thereunder shall be deemed, for all purposes,
a “Loan”, (C) each New Lender shall become a “Lender” with respect to the new
Commitment and all matters relating thereto and (D) and Borrower shall
compensate each Lender who shall have assigned any portion of any Eurodollar
Rate Loans previously held by such Lender compensation in the amount that would
have been payable to such Lender under Section 3.05 hereof had Borrower made a
prepayment of such Eurodollar Rate Loans by an amount equal to such assigned
portion thereof. Upon any increase in the Commitment pursuant to this
Section 2.06, Schedule 2.01 shall be deemed amended to reflect such new
Commitment and the Applicable Percentage of each Lender (including any New
Lender), as thereby increased or decreased, as appropriate.

2.07    Repayment of Loans.

(a)    Borrower shall repay to Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b)    Borrower shall repay to Swing Line Lender each Swing Line Loan on the
Maturity Date.

 

41



--------------------------------------------------------------------------------

2.08    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (subject to any
applicable grace periods) (including interest on past due interest) shall be due
and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

(a)    Commitment Fee. Borrower shall pay to Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Commitments exceed the sum of (i) the Outstanding Amount of Committed Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the

 

42



--------------------------------------------------------------------------------

conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each of April, July, October and January,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of computing the commitment fee,
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Commitments.

(b)    Agent’s Fees. Borrower shall pay to Agent for Agent’s own account, fees
in the amounts and at the times specified in (i) the letter agreement, dated
August 21, 2013 (the “Initial Agent Fee Letter”), between Borrower and Agent and
(ii) the letter agreement dated February 18, 2016, between Borrower and Agent
(the “Additional Agent Fee Letter” and together with the Initial Agent Fee
Letter, the “Agent Fee Letter”). Such fees shall be fully earned when paid and
shall be nonrefundable for any reason whatsoever.

(c)    Lenders’ Upfront Fee. On the Closing Date, First Amendment Effective
Date, and the Second Amendment Effective Date, as applicable, Borrower shall pay
to Agent, for the account of each Lender in accordance with their respective
Commitment amounts, an upfront fee as specified in the Agent Fee Letter. Such
upfront fees are for the credit facilities committed by Lenders under this
Agreement and are fully earned on the date paid. The upfront fee paid to each
Lender is solely for its own account and is nonrefundable for any reason
whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by MUFG Union Bank, N.A.’s “prime rate” shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the Financial Covenant used in the definition
“Applicable Rate” as calculated by Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of such Financial Covenant would have
resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to Agent for the account of the

 

43



--------------------------------------------------------------------------------

applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
automatically and without further action by Agent, any Lender or the
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of
Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. Borrower’s
obligations under this paragraph shall survive for a one-year period following
the termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by Lenders to Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of Borrower hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of Agent in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error. Upon the request of any Lender made through Agent,
Borrower shall execute and deliver to such Lender (through Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of Agent shall control in the absence of manifest error.

2.12    Payments Generally; Agent’s Clawback.

(a) (i)    General. All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Agent, for the account of the respective Lenders to
which such payment is owed, at Agent’s Office in Dollars and in immediately
available funds not later than 12:00 noon on the date specified herein. Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by Agent
after 12:00 noon shall be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment

 

44



--------------------------------------------------------------------------------

to be made by Borrower shall come due on a day other than a Business Day,
payment shall be made on the next succeeding Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(ii)    On each date when the payment of any principal, interest or fees are due
hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Agent (as such account
shall be designated by Borrower in a written notice to Agent from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Agent (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Agent. Agent agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.12(a)(ii) showing in
reasonable detail the amounts of such deduction. Lenders agree to reimburse
Borrower based on their Applicable Percentage for any amounts deducted from such
accounts in excess of amount due hereunder and under any other Loan Documents.

(b) (i)    Funding by Lenders; Presumption by Agent. Unless Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurodollar Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such Committed Borrowing)
that such Lender will not make available to Agent such Lender’s share of such
Committed Borrowing, Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to Agent, then the applicable Lender
and Borrower severally agree to pay to Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by Agent in connection with the foregoing and (B) in the case of a
payment to be made by Borrower, the interest rate applicable to Base Rate Loans.
If Borrower and such Lender shall pay such interest to Agent for the same or an
overlapping period, Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Committed Borrowing to Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to Agent.

 

45



--------------------------------------------------------------------------------

(ii)    Payments by Borrower; Presumptions by Agent. Unless Agent shall have
received notice from Borrower prior to the date on which any payment is due to
Agent for the account of the Lenders or the L/C Issuer hereunder that Borrower
will not make such payment, Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to Lenders or the L/C Issuer, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Agent, at the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation. A
notice of Agent to any Lender or Borrower with respect to any amount owing under
this subsection (b) shall be conclusive, absent manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Agent funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to Borrower
by Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof,
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments under Section 10.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, purchase its participation or to make its
payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify Agent of such fact, and (b) purchase (for cash at
face value) participations in the Committed Loans and subparticipations in
L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of

 

46



--------------------------------------------------------------------------------

principal of and accrued interest on their respective Committed Loans and other
amounts owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Replacement of Lenders. If (1) Borrower receives a statement of amounts
due pursuant to Section 3.01, 3.04 or 3.05 from a Lender, (2) a Lender becomes a
Defaulting Lender, (3) a Lender (a “Non-Consenting Lender”) refuses to consent
to an amendment, modification or waiver of this Agreement that, pursuant to
Section 10.01, requires consent of one hundred percent (100%) of the Lenders or
one hundred percent (100%) of the Lenders with Obligations directly affected or
(4) a Lender makes a determination pursuant to Section 3.02 (any such Lender, a
“Subject Lender”), so long as (a) no Default shall have occurred and be
continuing and Borrower has obtained a commitment from another Lender or an
Eligible Assignee to purchase at par the Subject Lender’s Loans and assume the
Subject Lender’s Commitments and all other obligations of the Subject Lender
hereunder, and (b) the Subject Lender is not the L/C Issuer with respect to any
Letters of Credit outstanding (unless all such Letters of Credit are terminated
or arrangements acceptable to the L/C Issuer (such as a “back-to-back” letter of
credit) are made), then, upon ten (10) days’ prior written notice to the Subject
Lender and Agent, Borrower may require the Subject Lender to assign all of its
Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of Section 10.06(b); provided,
that, prior to or concurrently with such replacement, (i) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under Sections 3.01, 3.04 or 3.05 (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (ii) the processing fee required to be paid by Section
10.06(b) shall have been paid to Agent (unless waived pursuant to Section
10.06(b), (iii) all of the requirements for such assignment contained in Section
10.06(b), including the consent of Agent (if required) and the receipt by Agent
of an executed Assignment and Assumption executed by the assignee (Agent being
hereby authorized to execute any Assignment and Assumption on behalf of a
Subject Lender relating to the assignment of Loans and/or Commitments of such
Subject Lender) and other supporting documents, have been

 

47



--------------------------------------------------------------------------------

fulfilled, and (iv) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by Borrower to or on account of any obligation
of Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require Borrower or
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by Borrower or Agent, as the case may
be, upon the basis of the information and documentation to be delivered pursuant
to subsection (e) below.

(ii)    If Borrower or Agent shall be required by Law to withhold or deduct any
Taxes, including both United States Federal backup withholding and withholding
taxes, from any payment, then (A) Agent shall withhold or make such deductions
as are determined by Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by Borrower shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section), Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

(c)    Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, Borrower shall, and does hereby, indemnify Agent,
each Lender and the L/C Issuer, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by Borrower or Agent or
paid by Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Borrower shall also, and
does hereby, indemnify Agent, and shall make payment in

 

48



--------------------------------------------------------------------------------

respect thereof within ten (10) days after demand therefor, for any amount which
a Lender or the L/C Issuer for any reason fails to pay indefeasibly to Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to Borrower by a Lender or the
L/C Issuer (with a copy to Agent), or by Agent on its own behalf or on behalf of
a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify Borrower and Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for Borrower or Agent) incurred by or asserted
against Borrower or Agent by any Governmental Authority as a result of the
failure by such Lender or the L/C Issuer, as the case may be, to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to Borrower or Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes Agent to set off and apply any and all amounts at any time
owing to such Lender or the L/C Issuer, as the case may be, under this Agreement
or any other Loan Document against any amount due to Agent under this
clause (ii). The agreements in this clause (ii) shall survive the resignation
and/or replacement of Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d)    Evidence of Payments. Upon request by Borrower or Agent, as the case may
be, after any payment of Taxes by Borrower or by Agent to a Governmental
Authority as provided in this Section 3.01, Borrower shall deliver to Agent or
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Agent, as the case may
be.

(e)    Status of Lenders. (i) Each Lender shall deliver to Borrower and to
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by Borrower or Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Agent, as the case may be, to determine (A) whether or not payments
made hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
Tax purposes in the applicable jurisdiction.

 

49



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing, if Borrower is
resident for tax purposes in the United States,

(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Agent executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by Borrower or
Agent as will enable Borrower or Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to Borrower
and Agent (in such number of copies as shall be requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Borrower or
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(I)    executed originals of Internal Revenue Service Form W 8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(II)    executed originals of Internal Revenue Service Form W-8ECI,

(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W 8BEN or W-8BEN-E, as
applicable, or

(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax together with such supplementary documentation as may be
prescribed by

 

50



--------------------------------------------------------------------------------

applicable Laws to permit Borrower or Agent to determine the withholding or
deduction required to be made.

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Agent at the time or times prescribed by law and
at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(iii), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iv)    Each Lender shall promptly (A) notify Borrower and Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that Borrower or Agent make
any withholding or deduction for Taxes from amounts payable to such Lender.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or the L/C Issuer, or have any obligation to pay to any Lender or
the L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be. If Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrower, upon the request of Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent, such Lender or the L/C Issuer in the event Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require Agent, any Lender
or the L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

51



--------------------------------------------------------------------------------

(g)    Defined Terms. For purposes of this Section 3.01, the term “applicable
Laws” includes FATCA.

3.02    Illegality. If any Lender determines in good faith that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Borrower through Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, Borrower shall, upon demand from such Lender
(with a copy to Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.

3.03    Inability to Determine Rates. If Agent determines in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, Agent will promptly so notify Borrower and each Lender. Thereafter, the
obligation of Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

52



--------------------------------------------------------------------------------

(ii)    subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines in good
faith that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements or liquidity has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and promptly delivered to
Borrower shall be conclusive absent manifest error. Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

 

53



--------------------------------------------------------------------------------

(d)    Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six (6) months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to
Agent) from time to time, Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lenders under this Section 3.05, each Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06    Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender, the L/C Issuer or any Governmental Authority for the account of any
Lender, the L/C Issuer, pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (a) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (b) in each case, would not subject such Lender
or the L/C Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or the L/C Issuer, as the
case may be. Borrower

 

54



--------------------------------------------------------------------------------

hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
the L/C Issuer in connection with any such designation or assignment.

3.07    Survival. All of Borrower’s obligations under this Article III shall
survive for a one-year period following termination of the Aggregate
Commitments, and repayment of all other Obligations hereunder and resignation of
Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)    Agent’s receipt of the following, each of which shall be originals or
telecopies or in electronic format (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to Agent and each of the Lenders:

(i)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to Agent, each Lender and Borrower;

(ii)    a Note executed by Borrower in favor of each Lender requesting a Note;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may reasonably require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

(iv)    such documents and certifications as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

(v)    a favorable opinion of counsel to the Loan Parties reasonably acceptable
to Agent addressed to Agent and each Lender, as to the matters set forth
concerning the Loan Parties and the Loan Documents in form and substance
reasonably satisfactory to Agent;

 

55



--------------------------------------------------------------------------------

(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii)    a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
(C) after giving effect to this Agreement and the other Loan Documents
(including after giving effect to the initial Loans under this Agreement),
Borrower will be Solvent;

(viii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(ix)    a duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower ended June 30, 2013, signed by a Responsible Officer of
Borrower;

(x)    evidence that all commitments under that certain Credit Agreement dated
as of February 10, 2011 among Borrower and MUFG Union Bank, N.A., as
administrative agent and lender (as amended and restated from time to time, the
“Existing Credit Agreement”), have been or concurrently with the Closing Date
are being terminated, and all outstanding amounts thereunder paid in full and
all Liens securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released; and

(xi)    such other assurances, certificates, documents, consents or opinions as
Agent or the Required Lenders reasonably may require.

(b)    Any fees required to be paid in connection with this Agreement (including
but not limited to the Agent Fee Letter) on or before the Closing Date shall
have been paid.

(c)    Unless waived by Agent, Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to Agent (directly to such counsel if
requested by Agent) to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Agent).

(d)    The Closing Date shall have occurred on or before November 27, 2013.

 

56



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last sentence of
Section 9.03(d), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the satisfaction of the
following conditions precedent:

(a)    The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except as disclosed by Borrower and approved in writing by the
Required Lenders, or to the extent that such representations and warranties
specifically refer to an earlier date or are no longer true and correct as a
result of a change which is permitted by this Agreement, in which case they
shall be true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    Agent and, if applicable, the L/C Issuer or Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Agent and the Lenders that:

5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of

 

57



--------------------------------------------------------------------------------

properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or except for the Liens created pursuant to the Loan
Documents, the creation of any Lien under, or require any payment to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law except, in each case referred to in clause (b), to the
extent failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.03    Governmental Authorization; Other Consents. Except as have been obtained
or made and are in full force and effect on the First Amendment Effective Date,
no approval, consent, exemption, authorization, or other action by, or notice
to, or, except with respect to filings required with respect to the perfection
of the security interests granted hereunder, filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Law or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of Borrower and its Subsidiaries on a consolidated basis
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other material liabilities, direct or contingent, of
Borrower and its Subsidiaries, on a consolidated basis, as of the date thereof,
including liabilities for taxes, material commitments and material Indebtedness.

(b)    The unaudited consolidated balance sheets of Borrower and its
Subsidiaries dated June 30, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date

 

58



--------------------------------------------------------------------------------

(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of Borrower
and its Subsidiaries, on a consolidated basis, as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year end audit
adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)    The consolidated and consolidating forecasted balance sheet and
statements of income and cash flows of Borrower and its Subsidiaries delivered
pursuant to Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, what Borrower believed to be a reasonable estimate of
its future financial condition and performance.

5.06    Litigation. Except for (a) any matter fully covered as to subject matter
and amount (subject to applicable deductibles and retentions) by insurance for
which the insurance carrier has not asserted lack of subject matter coverage or
reserved its right to do so, (b) any matter, or series of related matters,
involving a claim against any Loan Party of less than the Threshold Amount,
(c) matters of an administrative nature not involving a claim or charge against
any Loan Party and (d) matters specifically disclosed in Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending as to which any
Loan Party has been served or has received notice, or, to the knowledge of
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Borrower or any other Loan
Party or against any of their properties or revenues that could reasonably be
expected to have a Material Adverse Effect.

5.07    No Default. No Loan Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

5.08    Ownership of Property; Liens. Each of Borrower and each other Loan Party
has good record and valid title in fee simple to, or valid leasehold interests
in all real property reasonably necessary or used in the ordinary conduct of its
business, except for such exceptions in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
property of Borrower and each other Loan Party is subject to no Liens, other
than Liens permitted by Section 7.01.

5.09    Environmental Compliance. Borrower and each of the other Loan Parties
conduct in the ordinary course of business a review of claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that, except as

 

59



--------------------------------------------------------------------------------

specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10    Insurance. The properties of Borrower and each other Loan Party are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Borrower or the other
applicable Loan Party operates.

5.11    Taxes. Borrower and each of the other Loan Parties have filed or caused
to be filed all Federal, state and other material tax returns and reports
required to be filed, and have paid or caused to be paid all Federal, state and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP or (b) which individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

5.12    ERISA Compliance.

(a)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws,
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification, and (iii) Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b)    There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any ERISA Affiliate has engaged in any
non-exempt prohibited transaction under Section 4975 of the Code or Section 406
of ERISA, or any violation of the fiduciary responsibility rules under
Section 404 of ERISA with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)    (i) No ERISA Event has occurred or, to the best knowledge of Borrower, is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability in excess of Ten Million Dollars ($10,000,000); (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent

 

60



--------------------------------------------------------------------------------

under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069(a) or 4212(c) of ERISA;
in each case of subclauses (i), (iii), (iv) and (v), which could reasonably be
expected to result in a Material Adverse Effect.

5.13    Subsidiaries. As of the First Amendment Effective Date, Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and to the best knowledge of Borrower, all of the outstanding Equity
Interests in such Subsidiaries (a) have been validly issued, are fully paid and
nonassessable and (b) are owned by a Loan Party, directly or indirectly, in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens other
than Liens permitted by Section 7.01. As of the First Amendment Effective Date,
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in each Loan Party have been validly issued and are
fully paid and nonassessable.

5.14    Margin Regulations; Investment Company Act.

(a)    Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)    None of Borrower, any Person Controlling Borrower, or any Subsidiary is,
or is required to be registered as, an “investment company” under the Investment
Company Act of 1940.

5.15    Disclosure. Borrower has disclosed to Agent and Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or other information
furnished (in each case, in writing) by or on behalf of any Loan Party to Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16    Compliance with Laws. Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or

 

61



--------------------------------------------------------------------------------

(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17    Taxpayer Identification Number. Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.

5.18    Intellectual Property; Licenses, Etc. Borrower and each Significant
Subsidiary owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses as now operated and now contemplated to
be operated, without conflict with the rights of any other Person, except to the
extent failure to so possess intellectual property rights would not result in a
Material Adverse Effect. To the best knowledge of Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19    Intentionally Omitted.

5.20    Solvency. After giving effect to this Agreement and the other Loan
Documents (including after giving effect to the initial Loans under this
Agreement), Borrower will be Solvent.

5.21    OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(since October 31, 2013) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
used, directly or, to the knowledge of the Borrower, indirectly, to lend,
contribute, provide or has otherwise been made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Person located, organized or residing in any Designated Jurisdiction or who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, Swing Line Lender, L/C Issuer or
the Administrative Agent) of Sanctions.

5.22    Anti-Corruption. None of the Borrower, nor to the knowledge of the
Borrower, any director, officer, agent, employee, Affiliate or other person
acting on behalf of the Borrower or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in an actionable
violation by such persons of any applicable anti-bribery law, including but not
limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”). Furthermore, the
Borrower and, to the knowledge of the Borrower, its Affiliates have conducted
their businesses in compliance in all material respects with the UK Bribery Act,
the FCPA and similar laws, rules or regulations and have instituted and maintain
policies and procedures designed to ensure, and which are

 

62



--------------------------------------------------------------------------------

reasonably expected to continue to ensure, continued compliance in all material
respects therewith.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01    Financial Statements. Deliver to Agent, in form and detail satisfactory
to Agent and the Required Lenders:

(a)    as soon as available, but in any event within ninety five (95) days after
the end of each fiscal year of Borrower, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of recognized standing reasonably acceptable to Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that the requirements set forth in this clause (a) may be fulfilled by
providing Agent with the report of Borrower to the Securities and Exchange
Commission on Form 10-K for the applicable fiscal year;

(b)    as soon as available, but in any event within forty five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of
Borrower, a consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, for such fiscal quarter and for the portion of Borrower’s
fiscal year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of Borrower’s fiscal year
then ended, in each case setting forth in comparative form, as applicable the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of Borrower and its Subsidiaries
in accordance with GAAP, subject only to normal year end audit adjustments and
the absence of footnotes; provided that the requirements set forth in this
clause (b) may be fulfilled by providing Agent with the report of Borrower to
the Securities and Exchange Commission on Form 10-Q for the applicable fiscal
quarter;

 

63



--------------------------------------------------------------------------------

(c)    as soon as available, but in any event at least thirty (30) days before
the end of each fiscal year of Borrower, forecasts prepared by management of
Borrower, in form reasonably satisfactory to Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of Borrower and its Subsidiaries (x) on a quarterly basis for the
succeeding fiscal year and (y) on an annual basis covering the period from the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs) through the Maturity Date.

6.02    Certificates; Other Information. Deliver to Agent, in form and detail
satisfactory to Agent and the Required Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower;

(b)    promptly after any request by Agent, but not more frequently than
quarterly, unless an Event of Default has occurred and is continuing, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;

(c)    promptly after the same become publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to Agent pursuant hereto; and

(d)    promptly, such additional information regarding the business, financial
or corporate affairs of Borrower or any Subsidiary, or compliance with the terms
of the Loan Documents, as Agent or any Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that
Borrower shall deliver paper copies of such documents to Agent or any Lender
that requests Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by Agent or such Lender. Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Borrower with any such

 

64



--------------------------------------------------------------------------------

request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (a) Agent will make available to Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
DebtX or another similar electronic system (the “Platform”) and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Borrower or its
Affiliates or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Agent, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform that is
designated “Public Side Information;” and (z) Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.

6.03    Notices. Promptly notify Agent and each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Borrower or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Borrower or
any Subsidiary and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(c)    of the occurrence of any ERISA Event which could reasonably be expected
to result in a Material Adverse Effect; and

(d)    of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary including any determination by Borrower
referred to in Section 2.10(b).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

65



--------------------------------------------------------------------------------

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, except as set forth on Schedule 6.04 attached hereto, all its
material obligations and liabilities, including: (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property not permitted pursuant to Section 7.01; and
(c) all material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment reasonably necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities. This covenant shall
not be construed to prohibit any Disposition otherwise permitted by
Section 7.05.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of Borrower, (subject to customary
deductibles and retentions) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons. Borrower shall provide not less than thirty (30) days’ prior notice to
Agent of termination, lapse or cancellation of such insurance.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records. (a) Maintain books of record and account, in which
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and material matters involving the assets and
business of Borrower or such Subsidiary, as the case may be; and (b) maintain
such books of record and account in material

 

66



--------------------------------------------------------------------------------

conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower or such Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
Agent and each Lender to visit and inspect any of the properties of any Loan
Party, to examine the corporate, financial and operating records of any Loan
Party, and make copies thereof or abstracts therefrom, and to discuss the
affairs, finances and accounts of any Loan Party with such Loan Party’s
directors, officers, and independent public accountants, all at the expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably requested, upon reasonable advance notice to Borrower (but
not so as to materially interfere with the business of Borrower or its
Subsidiaries); provided, however, that when an Event of Default exists Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of Borrower at any time
during normal business hours and without advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document
(including, without limitation, to refinance existing indebtedness, finance
ongoing working capital, capital expenditures, Permitted Acquisitions and
Investments, and Permitted Stock Repurchases).

6.12    Financial Covenants.

(a)    Funded Debt to EBITDA Ratio. Maintain quarterly, measured as of the last
day of each fiscal quarter, on a consolidated basis a ratio of Funded Debt to
EBITDA not exceeding 3.50:1.00. This ratio will be calculated at the end of each
reporting period for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve month period ending with that
reporting period.

(b)    Interest Coverage Ratio. Maintain quarterly, measured as of the last day
of each fiscal quarter, on a consolidated basis an Interest Coverage Ratio of at
least 3.00:1.00. This ratio will be calculated at the end of each reporting
period for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve-month period ending with that
reporting period.

6.13    Additional Guarantors. Notify Agent at the time that any Person becomes
a domestic Subsidiary (other than a domestic Subsidiary substantially all of the
assets of which consist of Equity Interests in one or more “controlled foreign
corporations,” as defined in Section 957(a) of the Code), and promptly
thereafter (and in any event within thirty (30) days or such later date to which
the Agent may agree in its sole discretion), cause such Person, in Agent’s
reasonable discretion, to (a) become a Guarantor by executing and delivering to
Agent a counterpart of the Guaranty or such other document as Agent shall deem
appropriate for such purpose, and (b) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to Agent.

 

67



--------------------------------------------------------------------------------

6.14    Most Favored Lender. The Borrower will not, and will not permit any
Subsidiary to, agree to, with or for the benefit of the holders of any Permitted
Additional Indebtedness, financial or restrictive covenants or events of default
(collectively, the “Additional Provisions”) which are in addition to or more
restrictive than the financial or restrictive covenants, Defaults, or Events of
Default contained in this Agreement or any guaranty or other credit support with
respect hereto, unless the Borrower shall provide written notice thereof
(including a copy of the agreement setting forth such Additional Provisions) to
the Agent within fifteen (15) Business Days of any such Additional Provision
taking effect (or such later date as the Administrative Agent shall agree in its
sole discretion). Each such Additional Provision shall be deemed automatically
incorporated by reference into this Agreement, mutatis mutandis, as if set forth
fully herein, without any further action required on the part of any Person,
effective as of the date when such Additional Provision is effective under such
Permitted Additional Indebtedness. Borrower agrees to execute and deliver such
documents, agreements, or instruments as Agent shall reasonably request in order
to evidence or document such incorporation into this Agreement.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the First Amendment Effective Date and listed on
Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and
(iv) and any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;

 

68



--------------------------------------------------------------------------------

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)    Liens securing Indebtedness permitted under Section 7.03(g); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

(i)    Liens on property acquired by any Loan Party or any Subsidiary in any
Permitted Acquisition that were in existence at the time of the acquisition of
such property and were not created in contemplation of such acquisition;

(j)    Liens and negative pledges under agreements arising in the ordinary
course of business and constituting customary provisions restricting the
assignment thereof;

(k)    nonconsensual Liens, without duplication for Liens described herein,
arising in the ordinary course of business or by operation of law, which are not
past due or which are being contested in good faith by appropriate proceedings
and for which reserves have been established (to the extent required by GAAP),
provided the same purport to secure an amount not to exceed Ten Million Dollars
($10,000,000) in the aggregate during the term of this Agreement;

(l)    Liens created by or resulting from any litigation or legal proceeding in
the ordinary course of business, and not constituting an Event of Default
hereunder, which is currently being contested in good faith by appropriate
proceedings, provided that, adequate reserves have been set aside (to the extent
required by GAAP) and no material property is subject to a material impending
risk of loss or forfeiture;

(m)    rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use of any property; in each case, arising in the ordinary course of
business;

(n)    present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of property;

 

69



--------------------------------------------------------------------------------

(o)    Liens created on Borrower’s Capital Stock, held by Borrower as treasury
stock;

(p)    Liens securing Indebtedness or other obligations in an aggregate
principal amount not exceeding Fifty Million Dollars ($50,000,000) outstanding
at any time;

(q)    Liens encumbering customary deposits and margin deposits, and similar
Liens attaching to commodity trading accounts and other deposit or brokerage
accounts incurred in the ordinary course of business, provided the same are
limited to such deposits and accounts and such deposits or accounts are
otherwise permitted hereunder; and

(r)    precautionary Liens and filings of financing statements under the Uniform
Commercial Code, covering assets sold or contributed to any Person permitted
hereunder.

7.02    Investments. Make any Investments, except:

(a)    Investments existing on the First Amendment Effective Date and listed on
Schedule 7.02;

(b)    Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;

(c)    advances to officers, directors and employees of Borrower and
Subsidiaries, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d)    Investments of any Loan Party in (i) any wholly-owned Subsidiary which is
a Guarantor, and (ii) any other wholly-owned Subsidiary, not to exceed, in the
case of this clause (ii), (for the avoidance of doubt, in addition to existing
Investments permitted by Section 7.02(a), but without duplication with Section
7.03(c)), Two Hundred Million Dollars ($200,000,000) in the aggregate at any
time; and Investments of any wholly-owned Subsidiary in Borrower or in another
wholly-owned Subsidiary;

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)    Investments consisting of intercompany loans or Guarantees, in each case,
permitted by Section 7.03;

(g)    Investments in connection with Permitted Acquisitions and Permitted Share
Repurchases, in each case subject to the terms and conditions of Section 7.06;

(h)    Investments received in connection with the settlement of a bona fide
dispute with another Person;

 

70



--------------------------------------------------------------------------------

(i)    any Permitted Stock Repurchase; and

(j)    additional Investments (including, but not limited to, investments in
joint ventures and minority interest investments) up to but not exceeding Fifty
Million Dollars ($50,000,000) in the aggregate in any fiscal year.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness outstanding on the First Amendment Effective Date and listed
on Schedule 7.03 and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or Lenders than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c)    Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any wholly-owned Subsidiary;

(d)    obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation; and (ii) such Swap Contract does not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(e)    Indebtedness (i) of any Loan Party to any other Loan Party, and (ii) of
any Subsidiary (other than a Loan Party) to any Loan Party, not to exceed, in
the case of this clause (ii), (for the avoidance of doubt, in addition to
existing Indebtedness permitted by Section 7.03(a), but without duplication with
Section 7.02(d)), Two Hundred Million Dollars ($200,000,000) in the aggregate
amount outstanding at any time; and Indebtedness of Borrower or any Subsidiary
to any other Subsidiary;

(f)    Indebtedness of any non-U.S. Subsidiary to or from any other non-U.S.
Subsidiary;

 

71



--------------------------------------------------------------------------------

(g)    Indebtedness incurred in connection with any Permitted Acquisition or to
finance the purchase or construction of real property used in the business of
any Loan Party;

(h)    (i) in the case of a Subsidiary, Indebtedness of such Subsidiary existing
at the time of consummation of a Permitted Acquisition pursuant to which such
Person becomes a Subsidiary or (ii) Indebtedness secured by assets acquired in
connection with any Permitted Acquisition or the purchase of real property used
in the business of any Loan Party, provided that such Indebtedness was not
incurred in contemplation of the acquisition referred to in clause (i) or such
Permitted Acquisition or purchase referred to in clause (ii), as the case may
be;

(i)    other Indebtedness in an aggregate amount not to exceed Seventy-Five
Million Dollars ($75,000,000) outstanding at any time;

(j)    Permitted Additional Indebtedness;

(k)    Investments permitted by Section 7.02; and

(l)    the Brightree Acquisition Indebtedness and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate.

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose (other than as permitted pursuant to
Section 7.05) of (whether in one transaction or in a series of transactions) all
or substantially all of its assets (whether now owned or hereafter acquired) to
or in favor of any Person (other than (x) as otherwise permitted pursuant to
Sections 7.02 and 7.05 and (y) in connection with a Permitted Acquisition),
except that, so long as no Default exists or would result therefrom:

(a)    any Subsidiary may merge with (i) Borrower, provided that Borrower shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and, provided further that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the surviving Person;

 

72



--------------------------------------------------------------------------------

(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Borrower or to another Subsidiary
(or to the direct or indirect holder of such Subsidiary’s Equity Interests);
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary, and, provided further that if the transferor of such assets is a
Guarantor, the transferee must either be Borrower or a Guarantor;

(c)    [intentionally omitted]; and

(d)    any Loan Party or any Subsidiary thereof may Dispose of all or
substantially all of the assets of any one or more of its Subsidiaries (upon
voluntary liquidation or otherwise); provided that (i) the assets subject to
such Disposition are less than 5% percent of the total assets of Borrower and
its Subsidiaries on a consolidated basis and (ii) the EBITDA of such Subsidiary
is less than 5% percent of the EBITDA of Borrower and its Subsidiaries on a
consolidated basis.

7.05    Dispositions. Make any Disposition, except:

(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)    Dispositions of inventory in the ordinary course of business;

(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property or
(iii) such dispositions relate to Borrower’s owned real property in San Diego,
California or Sydney, Australia, subject, in the case of this clause (iii), to
the prior written consent of Agent, such consent not to be unreasonably
withheld;

(d)    Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;

(e)    Dispositions permitted by Section 7.04;

(f)    Dispositions of Borrower’s Capital Stock; and

(g)    other Dispositions not otherwise permitted herein, not to exceed
Twenty-Five Million Dollars ($25,000,000) in the aggregate during any fiscal
year.

provided, however, that any Disposition pursuant to clauses (a) through (f)
shall be for fair market value.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

 

73



--------------------------------------------------------------------------------

(a)    each Subsidiary may make Restricted Payments to Borrower, Guarantors and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b)    Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person; and

(c)    Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; provided that, no Default or Event of Default shall have occurred and
be continuing at the time of any action described in this clause (c) or would
result therefrom.

7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among Borrower and any Guarantor or between and
among Guarantors and (b) transactions expressly permitted by this Agreement.

7.09    No Further Negative Pledge. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to an asset sale, (b) enforceable
provisions in leases prohibiting assignment or encumbrance of the applicable
leasehold interest, (c) agreements granting Liens permitted by this Agreement,
(d) agreements in effect on the Closing Date, (e) provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business and not otherwise prohibited under this Agreement, (f) any agreement in
effect at the time the Person becomes a Subsidiary so long as such agreement was
not entered into in contemplation of the Person becoming a Subsidiary,
(g) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business, (h) Borrower’s Capital Stock, (i) restrictions
and conditions imposed by law, rule or regulation or by this Agreement or any
other Loan Document, (j) any agreement governing any Permitted Additional
Indebtedness, (k) the Term Loan Credit Agreement and the other Loan Documents
(as defined in the Term Loan Credit Agreement) and (l) any agreement amending,
refinancing or replacing any of the foregoing (so long as any such restrictions
are not materially more restrictive, taken as a whole, than those contained in
the agreement so amended, refinanced or replaced), neither Borrower nor any of
its Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired to secure the Obligations.

 

74



--------------------------------------------------------------------------------

7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose (in each
case, other than in connection with Permitted Stock Repurchases).

Notwithstanding anything in this Article VII or elsewhere in this Agreement to
the contrary, subject to the restrictions set forth in the first paragraph of
this Section 7.10, Borrower and its Subsidiaries may make Permitted Acquisitions
and Restricted Payments (including Permitted Stock Repurchases) as long as
(x) no Event of Default shall have occurred and be continuing at the time of any
Permitted Acquisitions and Restricted Payments made pursuant to this paragraph
or would result therefrom, (y) any Permitted Acquisition shall be non-hostile in
nature and the target shall be in a similar or complementary line of business to
that of the Borrower, and (z) Borrower and its Subsidiaries shall maintain a
combination of borrowing availability hereunder plus unrestricted cash and cash
equivalents of at least Two Hundred Million Dollars ($200,000,000) immediately
after giving effect to such Permitted Acquisitions and/or Restricted Payments;
provided that compliance with the foregoing clauses (x), (y) and (z) shall not
be required with respect to the Brightree Acquisition.

7.11    Sanctions. Permit any Loan or the proceeds of any Loan, directly or, to
the knowledge of the Borrower, indirectly, (i) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction; (ii) to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions; or (iii) in any other manner that will result in any violation by
any Person (including any Lender, Swing Line Lender, L/C Issuer or the
Administrative Agent) of any Sanctions.

7.12    Anti-Bribery.    No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments that could constitute a violation of
any applicable anti-bribery law.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)    Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or 6.13 or Article VII, or any Guarantor fails to perform or observe
any term, covenant or

 

75



--------------------------------------------------------------------------------

agreement (after taking into account any applicable grace periods) contained in
the Guaranty; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days or any default or Event of Default occurs under
any other Loan Document; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) Borrower, any Loan Party or any Significant Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee, having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which Borrower, any Loan Party or any Significant
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which Borrower,
any Loan Party or any Significant Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by Borrower, any
such Loan Party or any such Significant Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents

 

76



--------------------------------------------------------------------------------

to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
forty-five (45) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for forty-five (45) calendar days, or an order for relief is entered in
any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Borrower or any other Loan Party
or any Significant Subsidiary becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or

(h)    Judgments. There is entered against Borrower, any other Loan Party or any
Significant Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) and such judgment
or order remains unpaid, undischarged and unstayed for a period of ten
(10) days, or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any Loan Document or any provision thereof,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person on behalf of any Loan Party contests in any manner the validity or
enforceability of any Loan Document or any provision thereof; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
provision thereof; or

 

77



--------------------------------------------------------------------------------

(k)    Change of Control. There occurs any Change of Control with respect to
Borrower and/or any Guarantor and/or ResMed Limited and/or ResMed Holdings
Ltd/LLC and/or ResMed EAP Holdings LLC; or

(l)    Material Adverse Effect. There occurs any event or circumstance that has
a Material Adverse Effect.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

(c)    require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of Agent
or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Agent (including fees and time charges for attorneys
who may be employees of Agent) and amounts payable under Article III) payable to
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to Lenders and the L/C Issuer

 

78



--------------------------------------------------------------------------------

(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer (including fees and time charges for attorneys who may be
employees of any Lender or the L/C Issuer) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid L/C Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Swap Contracts and other treasury
management services, owed to one or more of the Lenders, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to Agent for the account of the L/C Issuer, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authorization of Administrative Agent. Each of the
Lenders and the L/C issuer hereby irrevocably appoints MUFG Union Bank, N.A. to
act on its behalf as Administrative Agent hereunder and under the other Loan
Documents and authorizes Agent to take such actions on its behalf and to
exercise such powers as are delegated to Agent by the terms hereof and thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Agent, the Lenders and
the L/C Issuer, and neither Borrower nor any other Loan Party shall have rights
as a third party beneficiary of any of such provisions.

9.02    Rights as a Lender. The Person serving as Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as Agent hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not Agent hereunder and without
any duty to account therefor to Lenders.

 

79



--------------------------------------------------------------------------------

9.03    Exculpatory Provisions. Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

(d)    Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct. Agent shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to Agent by
Borrower, a Lender or the L/C Issuer. Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Agent.

9.04    Reliance by Administrative Agent. Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be

 

80



--------------------------------------------------------------------------------

fulfilled to the satisfaction of a Lender or the L/C Issuer, Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless
Agent shall have received notice to the contrary from such Lender or the
L/C Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05    Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by Agent. Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

9.06    Resignation of Agent. Agent may at any time give notice of its
resignation to Lenders, the L/C Issuer and Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of Lenders and the L/C Issuer, appoint a successor
Agent meeting the qualifications set forth above; provided that if Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by MUFG Union Bank, N.A. as Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a

 

81



--------------------------------------------------------------------------------

successor’s appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

9.07    Non-Reliance on Agent and Other Lenders. Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no Lender holding a Title listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as Agent, a Lender or the
L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, the L/C Issuer and Agent and their
respective agents and counsel and all other amounts due Lenders, the L/C Issuer
and Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to Agent and, in the event
that Agent shall consent to the making of such payments directly to Lenders and
the L/C Issuer, to pay to Agent any amount due for the

 

82



--------------------------------------------------------------------------------

reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent under Sections 2.09 and
10.04. Nothing contained herein shall be deemed to authorize Agent to authorize
or consent to or accept or adopt on behalf of any Lender or the L/C Issuer any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize Agent
to vote in respect of the claim of any Lender or the L/C Issuer in any such
proceeding.

9.10    Guaranty Matters. Each Lender and the L/C Issuer hereby irrevocably
authorizes Agent, at its option and in its discretion, to release any Guarantor
from its obligations under the Guaranty if such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder. Upon request by Agent at any
time, each Lender and the L/C Issuer will confirm in writing Agent’s authority
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; provided, however, in the sole discretion of Agent, only
a waiver by Agent shall be required with respect to immaterial matters or items
specified in Section 4.01(a)(iii) or (iv) with respect to which Borrower has
given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;

(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of

 

83



--------------------------------------------------------------------------------

“Default Rate” or to waive any obligation of Borrower to pay interest or
L/C Fees at the Default Rate or (ii) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(g)    release any Guarantor from the Guaranty, except in accordance with the
terms of any Loan Document;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Agent in addition to the Lenders required
above, affect the rights or duties of Agent under this Agreement or any other
Loan Document; and (iv) the Agent Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

10.02    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to Borrower, Agent, the L/C Issuer or Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 ; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified on its signature page hereto.

 

84



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of Borrower’s or Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender, the L/C Issuer or

 

85



--------------------------------------------------------------------------------

any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d)    Change of Address, Etc. Each of Borrower, Agent, the L/C Issuer and Swing
Line Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to Borrower, Agent, the L/C Issuer
and Swing Line Lender. In addition, each Lender agrees to notify Agent from time
to time to ensure that Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Borrower or its securities for purposes of United
States Federal or state securities laws.

(e)    Reliance by Agent, L/C Issuer and Lenders. Agent, the L/C Issuer and
Lenders shall be entitled to reasonably rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrower shall indemnify Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies: Enforcement. No failure by any Lender,
the L/C Issuer or Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with Section 8.02 for the benefit of all Lenders and the

 

86



--------------------------------------------------------------------------------

L/C Issuer; provided, however, that the foregoing shall not prohibit (a) Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as
L/C Issuer or Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Agent provided that
such fees, charges and disbursements shall be limited to one primary counsel,
one additional firm of local counsel in each applicable jurisdiction and, if
necessary, any additional special regulatory counsel), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (subject to any limitation previously
agreed in writing), (ii) all reasonable and documented out of pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out of pocket expenses incurred by Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for
Agent, any Lender or the L/C Issuer, provided that such fees, charges and
disbursements shall be limited to one primary counsel, one additional firm of
local counsel in each applicable jurisdiction and, if necessary, any additional
special regulatory counsel), and shall pay all reasonable and customary fees and
time charges for attorneys who may be employees of Agent, any Lender or the L/C
Issuer, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)    Indemnification by Borrower. Borrower shall indemnify Agent, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, penalties and
related expenses (other than Taxes or Other Taxes which shall only be
indemnified by Borrower to the

 

87



--------------------------------------------------------------------------------

extent provided in Section 3.01(c)), including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable and customary fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or, in the case of Agent and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Borrower shall not be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, in
connection with, or as a result of the transactions contemplated hereby asserted
by an Indemnitee against Borrower or any other Loan Party; provided that the
foregoing limitation shall not be deemed to impair or affect the obligations of
Borrower under the preceding provisions of this subsection. If any claim,
demand, action or cause of action is asserted against any Indemnitee, such
Indemnitee shall promptly notify Borrower, but the failure to so promptly notify
Borrower shall not affect Borrower’s obligations under this subsection. Such
Indemnitee may (and shall, if requested by Borrower in writing) contest the
validity, applicability and amount of such claim, demand, action or cause of
action.

(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Agent, the L/C Issuer or any Related Party of
any of the foregoing, each Lender severally agrees to pay to Agent, the
L/C Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the

 

88



--------------------------------------------------------------------------------

applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Agent or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for Agent or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
Agent, the L/C Issuer and the Swing Line Lender, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Agent, the L/C Issuer or any Lender, or to the extent Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the L/C Issuer severally agrees to pay to Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

89



--------------------------------------------------------------------------------

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Agent, the L/C Issuer
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender no minimum amount
need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than Five Million Dollars ($5,000,000) unless each of Agent and, so long as
no Event of Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its

 

90



--------------------------------------------------------------------------------

Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliate of a Lender;

(B)    the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, or an Affiliate of such Lender.

(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of Three Thousand Five Hundred
Dollars ($3,500); provided, however, that the Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.

(v)    No Assignment to Borrower. No such assignment shall be made to Borrower
or any of Borrower’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by Agent pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement,

 

91



--------------------------------------------------------------------------------

and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)    Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and Borrower, Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Agent, the L/C Issuer and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Subject to subsection (e) of this Section,
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Sections 2.14 and 3.06 as if it were an assignee under paragraph (b) of this
Section 10.06. Each Lender that sells a participation agrees, at Borrower’s
request and expense, to use reasonable efforts to cooperate with Borrower to
effectuate the provisions of Section 2.14 with respect to any Participant. To
the extent

 

92



--------------------------------------------------------------------------------

permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender.

(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)    Deemed Consent of Borrower. If the consent of Borrower to an assignment
to an assignee is required hereunder (including a consent to an assignment which
does not meet the minimum assignment threshold specified in
Section 10.06(b)(i)(B)), Borrower shall be deemed to have given its consent ten
(10) calendar days after the date notice thereof has been delivered to Borrower
by the assigning Lender (through Agent) unless such consent is expressly refused
by Borrower prior to such tenth calendar day.

(h)    Resignation as L/C Issuer or Swing Line Lender. Notwithstanding anything
to the contrary contained herein, if at any time MUFG Union Bank, N.A. assigns
all of its Commitment and Loans pursuant to subsection (b) above, MUFG Union
Bank, N.A. may, (i) upon thirty (30) days’ notice to Borrower and the Lenders,
resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to Borrower,
resign as Swing Line

 

93



--------------------------------------------------------------------------------

Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
Borrower shall be entitled to appoint from among Lenders a successor L/C Issuer
or Swing Line Lender hereunder; provided, however, that no failure by Borrower
to appoint any such successor shall affect the resignation of MUFG Union Bank,
N.A. as L/C Issuer or Swing Line Lender, as the case may be. If MUFG Union Bank,
N.A. resigns as L/C Issuer, it shall retain all the rights, powers, privileges
and duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If MUFG Union Bank, N.A. resigns as Swing
Line Lender, it shall retain all the rights of Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to MUFG Union Bank, N.A. to
effectively assume the obligations of MUFG Union Bank, N.A. with respect to such
Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality. Each of Agent,
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, purporting to have jurisdiction over it (including any
self-regulatory authority); provided that, to the extent it may lawfully do so,
Agent, any such Lender or the L/C Issuer, shall use commercially reasonable
efforts to notify Borrower of such requirement prior to any disclosure of such
information to a party that Agent, such Lender or the L/C Issuer reasonably
believes may not keep such information confidential and shall reasonably
cooperate with Borrower in any lawful effort by Borrower to prevent or limit
such disclosure or otherwise protect the confidentiality of such information,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process; provided that, to the extent it may lawfully do so,
Agent, any such Lender or the L/C Issuer, shall use commercially reasonable
efforts to notify Borrower of such requirement prior to any disclosure of such
information to a party that Agent, such Lender or the L/C Issuer reasonably
believes may not keep such information confidential and shall reasonably
cooperate with Borrower in any lawful effort by Borrower to prevent or limit
such disclosure or otherwise protect the confidentiality of such information,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or

 

94



--------------------------------------------------------------------------------

Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Agent, any Lender or the L/C Issuer on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary; provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Agent, the Lenders and the L/C Issuer
acknowledges that (A) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (B) it has
developed compliance procedures regarding the use of material non-public
information and (C) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or any such Affiliate,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify Borrower and Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Notwithstanding the foregoing, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Agent for further application in accordance with the provisions
of Section 10.19 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Agent, the L/C Issuer, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

95



--------------------------------------------------------------------------------

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Agent and when Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
EXPRESSLY STATED OTHERWISE THEREIN, SHALL

 

96



--------------------------------------------------------------------------------

BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN
SAN DIEGO COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.14    Disputes; Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, IN
CONNECTION WITH ANY CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER

 

97



--------------------------------------------------------------------------------

DISPUTE CONCERNING THE LOAN DOCUMENTS (EACH A “CLAIM”), THE PARTIES TO THIS
AGREEMENT EXPRESSLY, INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT EACH MAY
OTHERWISE HAVE TO TRIAL BY JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET
FORTH IN THE PREVIOUS SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO
THIS AGREEMENT, THE PARTIES TO THIS AGREEMENT AGREE THAT ANY CLAIM, INCLUDING
ANY QUESTION OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF
ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW
APPLICABLE TO THIS AGREEMENT. THE PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE,
WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES
CANNOT AGREE UPON A REFEREE, THE COURT SHALL APPOINT THE REFEREE. THE REFEREE
SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH
SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES,
FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES. THE PARTIES SHALL
BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY, UNLESS THE REFEREE ORDERS
OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING TO THE
APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE PARTIES
ACKNOWLEDGE THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN THE
CLAIMS WILL NOT BE DECIDED BY A JURY.

10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges and agrees and acknowledges its
Affiliates’ understanding that that: (i) (A) the services regarding this
Agreement provided by Agent are arm’s-length commercial transactions between
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and Agent, on the other hand, (B) each of Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) Agent is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for Borrower, any other Loan Party, or any of their respective Affiliates, or
any other Person and (B) Agent does not have any obligation to Borrower, any
other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Agent and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
Borrower, the other Loan Parties and their respective Affiliates, and Agent has
no obligation to disclose any of such interests to Borrower, any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release, any
claims that it may have against Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

98



--------------------------------------------------------------------------------

10.16    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.18    Time of the Essence. Time is of the essence of the Loan Documents.

10.19    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.03(g); fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by Agent;
fifth, if

 

99



--------------------------------------------------------------------------------

so determined by Agent and Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.03(g); sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or the Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowing owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowing owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to Section
10.19(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 10.19(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any fees payable under
Section 2.09, or otherwise, for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)

(B)    Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.03(g).

 

100



--------------------------------------------------------------------------------

(C)    With respect to any fees payable under Section 2.09, or otherwise, not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, Borrower shall (x) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the L/C Issuer and the Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Agent at such time, Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. Subject to Section 10.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g).

(b)    Defaulting Lender Cure. If Borrower, Agent, the Swingline Lender and the
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with the Commitments (without giving effect to Section 10.19(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no

 

101



--------------------------------------------------------------------------------

adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no L/C Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Balance of Page Intentionally Left Blank]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

RESMED INC. By:  

 

Name:  

 

Its:  

 

MUFG UNION BANK, N.A., as Administrative Agent and Joint Lead Arranger By:  

 

Name:  

 

Its:  

 

MUFG UNION BANK, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

 

Name:  

 

Its:  

 

Lending Office: 530 “B” Street, 4th Floor, S-420 San Diego,
California 92101-4407 Attn: Mark Adelman Fax: (619) 230-3766

 

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HSBC BANK USA, National Association, as Syndication Agent and Joint Lead
Arranger By:  

 

Name:  

 

Its:  

 

HSBC BANK USA, National Association, as a Lender By:  

 

Name:  

 

Its:  

 

Lending Office: One HSBC Center, Floor 26 Buffalo, NY 14203 Attn: Ranjith Jangam
Fax: (917) 229-0974

 

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WESTPAC BANKING CORPORATION, as a Lender By:  

 

Name:  

 

Its:  

 

Lending Office:

575 Fifth Avenue, 39th Floor

New York, NY 10017

Attn: Richard Yarnold Fax:                           

 

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DNB CAPITAL LLC, as a Lender By:  

 

Name:  

 

Its:  

 

Lending Office:

200 Park Avenue, 31st Floor

New York, NY 10166

Attn: Kristie Li Fax: (212) 681-3999

 

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, N.A., as a Lender By:  

 

Name:  

 

Its:  

 

Lending Office: 401 B Street, Suite 2201 San Diego, CA 92101 Attn: Matt Oatman
Fax: (619) 699-3020

 

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPASS BANK, as a Lender By:  

 

Name:  

 

Its:  

 

Lending Office: 402 W. Broadway, Suite 2300 San Diego, CA 92101 Attn: Douglas S.
Lambell

Electronic Mail:

douglas.lambell@bbva.com

 

[Signature Page to Credit Agreement]

[Continued on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

HSBC BANK AUSTRALIA LIMITED, as a Lender By:  

 

Name:  

 

Its:  

 

Lending Office:

Level 31, 580 George Street

Sydney, NSW 2000 Australia

Attn: Greg Davey

Fax: +61 2 9006 5777

Tel: +61 2 9006 5878

Electronic Mail:

Gregjdavey@hsbc.com.au



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: MUFG UNION BANK, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October     ,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among RESMED INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and MUFG Union Bank,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

 

A Borrowing of Committed Loans    A conversion or continuation of Committed
Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of         .

                                  [Type of Committed Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of      months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

RESMED INC. By:  

 

Name:  

 

Title:  

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: MUFG UNION BANK, N.A., as Swing Line Lender

MUFG UNION BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October     ,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among RESMED INC., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and MUFG Union Bank,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

RESMED INC. By:  

 

Name:  

 

Title:  

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

 

$               

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
                     or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of October     , 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Borrower, the Lenders from time to time party thereto, and MUFG Union
Bank, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to Agent for
the account of the Lender in Dollars in immediately available funds at Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and non
payment of this Note.

 

C-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

RESMED INC. By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Loan Made

 

Amount

of Loan

Made

  

End of

Interest

Period

  

Amount of

Principal

or Interest

Paid This

Date

  

Outstanding

Principal

Balance This

Date

  

Notation

Made By

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

                     

                                                                        
                                                                    

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,        

 

To: MUFG UNION BANK, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 31, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among RESMED INC., a Delaware corporation (“Borrower”), the
Lenders from time to time party thereto, and MUFG Union Bank, N.A., as successor
in interest to Union Bank, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                  of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Agent on the
behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    Borrower has delivered the year end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of Borrower ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year end audit adjustments and the absence
of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by such financial statements.

3.    A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

[select one:]

 

D-1



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed in all material respects each covenant and condition of
the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed in all
material respects and the following is a list of each such Default and its
nature and status:]

4.    The representations and warranties of Borrower contained in Article V of
the Agreement, and/or any representations and warranties of Borrower or any
other Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

5.    Set forth on Annex I attached here to is a description of all Permitted
Stock Repurchases and Permitted Acquisitions undertaken during the period
covered by this Certificate.

6.    The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

RESMED INC. By:  

 

Name:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 6.12(a) – Funded Debt to EBITDA Ratio:    A.    Funded Debt      
   1.    all Indebtedness (please explain on attachment)*    $                  
2.    Total Funded Debt (Line I.A.1.):    $                B.    EBITDA         
1.    Net Income:    $                   2.    plus non-operating, non-recurring
loss (not to exceed $20,000,000) reflected in Net Income:    $                  
3.    less non-operating, non-recurring gain (not to exceed $20,000,000)
reflected in Net Income:    $                   4.    plus Interest Expense:   
$                   5.    plus income taxes:    $                   6.    plus
(a) depreciation and amortization as determined in accordance with GAAP,
consistently applied, and (b) all other expenses actually taken in connection
with equity based compensation or awards pursuant to ASC 718 for that period, as
determined in accordance with GAAP, consistently applied:    $                  
7.    EBITDA from Permitted Acquisitions (if any):    $                   8.   
Total EBITDA:    $                C.    Ratio (Line I.A.2 ÷ Line I.B.8):   
         to 1.00    Maximum permitted:    3.50 to 1.00

 

* excluding obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Equity Interest in any Person

 

D-3



--------------------------------------------------------------------------------

II.    Section 6.12(b) – Interest Coverage Ratio:    A.    EBIT (Line I.B.8,
minus Line I.B.6(a))    $                B.    Interest expense:   
$                C.    Ratio (Line II.A ÷ Line II.B):             to 1.00   
Minimum Required:    3.00 to 1.00

 

D-4



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

ANNEX I

To Compliance Certificate

Permitted Stock Repurchases

[Please describe, if any]

Permitted Acquisitions

[Please describe, if any]

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the Letters of Credit and Swing
Line Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.    Assignor[s]:                     

2.    Assignee[s]:                      for each Assignee, indicate Affiliate of
[identify Lender]

3.    Borrower(s): RESMED INC., a Delaware corporation (“Borrower”).

 

E-1



--------------------------------------------------------------------------------

4.    Administrative Agent: MUFG Union Bank, N.A., as Agent under the Credit
Agreement.

5.    Credit Agreement: Credit Agreement, dated as of October __, 2013, among
Borrower, the Lenders from time to time party thereto, and MUFG Union Bank,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

6.    Assigned Interest[s]:

 

Assignor[s]    Assignee[s]     

Facility

Assigned

    

Aggregate

Amount of

Commitment/

Loans for all

Lenders

    

Amount of

Commitment/

Loans Assigned

    

Percentage

Assigned of

Commitment/

Loans

   

CUSIP

No.

           $                    $                                   %         

 

 

    

 

 

    

 

 

    

 

 

   

 

 

           $                    $                                   %         

 

 

    

 

 

    

 

 

    

 

 

   

 

 

           $                    $                                   %         

 

 

    

 

 

    

 

 

    

 

 

   

 

 

           $                    $                                   %         

 

 

    

 

 

    

 

 

    

 

 

   

 

 

 

7.    Trade Date: [                    ]

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

[Consented to and] Accepted: MUFG UNION BANK, N.A., as Administrative Agent By:
 

 

Title:  

 

[Consented to:] By:  

 

Title:  

 

 

E-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section [    ] thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has independently and without reliance upon Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under

 

E-4



--------------------------------------------------------------------------------

the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.    Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California,
without reference to its choice of law rules.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

NEW LENDER ADDENDUM

NEW LENDER ADDENDUM (this “New Lender Addendum”), dated             ,
20        , to that certain Credit Agreement, dated as of October     , 2013, by
and between RESMED INC., as borrower (the “Borrower”), each Lender from time to
time party thereto, and MUFG UNION BANK, N.A., as administrative agent, Swing
Line Lender and L/C Issuer (as further amended, modified or supplemented from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
defined shall have the meanings given to them in the Credit Agreement.

RECITALS

A.    The Credit Agreement provides that a lender not originally party to the
Credit Agreement may become a Lender thereunder in connection with an increase
of the Commitment by executing a New Lender Addendum and delivering it to Agent
and Borrower.

B.    The undersigned (the “New Lender”) desires to become a New Lender and,
accordingly, agrees with the parties hereto as follows:

1.    The New Lender represents and warrants as follows:

a.    The New Lender has full power and authority, and has taken all action
necessary, to execute and deliver this New Lender Addendum and any and all other
documents required to be executed by it in connection with this New Lender
Addendum and to fulfill its obligations under, and to consummate the
transactions contemplated by this New Lender Addendum, and no governmental
authorizations or other authorizations are required in connection herewith;

b.    The New Lender has independently and without reliance upon Agent or any
Lender and based on such documents and information as the New Lender has deemed
appropriate, made its own credit analysis and decision to enter into this New
Lender Addendum. The New Lender will, independently and without reliance upon
Agent or any Lender, and based upon such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement;

c.    The New Lender has received copies of the Credit Agreement together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Addendum;

d.    The New Lender is an Eligible Assignee;

e.    The New Lender will perform in accordance with their respective terms all
of the obligations which, by the terms of the Credit Agreement, are required to
be performed by it as a Lender; and

 

F-1



--------------------------------------------------------------------------------

f.    This New Lender Addendum constitutes the legal, valid and binding
obligation of the New Lender.

2.    The New Lender hereby appoints and authorizes Agent to exercise such
powers as are delegated to it under the Credit Agreement and by the other Loan
Documents.

3.    As of the Effective Date (as defined below), (i) the New Lender shall have
a Commitment amount equal to                      Dollars ($        ), (ii) a
Commitment Percentage of     % and (iii) its pro rata participation amount in
the outstanding Letters of Credit shall be                      Dollars
($        ), in each case after giving effect to the Lenders and other New
Lenders, if any, participating in such increase of Commitment as of the
Effective Date.

4.    The effective date for this New Lender Addendum shall be
                     (the “Effective Date”). As of the Effective Date, (i) the
New Lender shall be a party to the Credit Agreement and shall have the rights
and obligations of a Lender thereunder and under the other Loan Documents as if
the New Lender had been an original party to the Credit Agreement, including an
obligation to maintain confidentiality of information pursuant to Section 10.07
of the Credit Agreement.

5.    This New Lender Addendum and the rights and obligations of the parties
under this New Lender Addendum shall be governed by, and construed and
interpreted in accordance with, the law of the State of California (without
reference to its choice of law rules).

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.

Accepted and Agreed this      day of                     .

 

[NEW LENDER] By:  

 

Name:  

 

Title:  

 

 

Address for Notices:

 

 

 

 

Telephone No.:  

 

Telecopier No.:  

 

Attention:  

 

Eurodollar Lending Office Address:

 

 

 

 

Consented to this      day of                     . RESMED INC., as Borrower By:
 

 

Name:  

 

Title:  

 

 

F-3



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

MUFG UNION BANK, N.A., as Issuing Lender By:  

 

Name:  

 

Title:  

 

 

F-4